Exhibit 10.66

 

MASTER SEPARATION AND DISTRIBUTION AGREEMENT

 

between

 

AGILENT TECHNOLOGIES, INC.

 

and

 

VERIGY LTD.

 

Dated as of May 31, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

MASTER SEPARATION AND DISTRIBUTION AGREEMENT

1

 

 

ARTICLE I    DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

 

1.1.

Definitions

1

 

 

 

 

 

1.2.

Rules of Construction

1

 

 

 

 

ARTICLE II    PURCHASE PRICE AND ALLOCATION

2

 

 

 

2.1.

Payment of Purchase Price

2

 

 

 

 

 

2.2.

Allocation of Purchase Price

2

 

 

 

 

 

2.3.

Receivables and Payables

2

 

 

 

 

ARTICLE III    DOCUMENTS AND ITEMS TO BE DELIVERED ON THE SEPARATION DATE

3

 

 

 

3.1.

Documents to be Delivered by Agilent

3

 

 

 

 

 

3.2.

Documents to Be Delivered by Verigy

3

 

 

 

 

 

3.3.

Cash to be Transferred by Agilent

3

 

 

 

 

ARTICLE IV    THE IPO AND ACTIONS PENDING THE IPO

4

 

 

 

4.1.

Transactions Prior to the IPO

4

 

 

 

 

 

4.2.

Proceeds of the IPO

4

 

 

 

 

 

4.3.

Conditions Precedent to Consummation of the IPO

4

 

 

 

 

ARTICLE V    THE DISTRIBUTION

5

 

 

 

5.1.

The Distribution

5

 

 

 

 

 

5.2.

Actions Prior to the Distribution

5

 

 

 

 

 

5.3.

Conditions to Distribution

6

 

 

 

 

 

5.4.

Certain Stockholder Matters

6

 

 

 

 

ARTICLE VI    FINANCIAL AND OTHER COVENANTS

7

 

 

 

6.1.

Financial and Other Information

7

 

 

 

 

 

6.2.

Other Covenants

13

 

 

 

 

 

6.3.

Covenants Regarding the Incurrence of Indebtedness

14

 

 

 

 

 

6.4.

Release of Lease Guarantees

14

 

 

 

 

ARTICLE VII    ACCESS TO INFORMATION

14

 

 

 

7.1.

Restrictions on Disclosure of Information

14

 

 

 

 

 

7.2.

Legally Required Disclosure of Information

15

 

 

 

 

 

7.3.

Access to Information

15

 

 

 

 

 

7.4.

Record Retention

16

 

i

--------------------------------------------------------------------------------


 

 

7.5.

Production of Witnesses

16

 

 

 

 

 

7.6.

Reimbursement

16

 

 

 

 

 

7.7.

Other Agreements Regarding Access to Information

16

 

 

 

 

 

7.8.

Acquisition of Verigy by another Person

17

 

 

 

 

 ARTICLE VIII    ADDITIONAL COVENANTS AND OTHER MATTERS

17

 

 

 

8.1.

Performance

17

 

 

 

 

 

8.2.

Existing Litigation Matters

17

 

 

 

 

 

8.3.

Insurance Matters

17

 

 

 

 

 

8.4.

Export Control Compliance

19

 

 

 

 

 

8.5.

Conduct of Business between Separation Date and the IPO Settlement Date

19

 

 

 

 

 

8.6.

Conduct of Business between IPO Settlement Date and Distribution Date

19

 

 

 

 

ARTICLE IX    INDEMNIFICATION

19

 

 

 

9.1.

Indemnification by Verigy Group

19

 

 

 

 

 

9.2.

Indemnification by Agilent Group

20

 

 

 

 

 

9.3.

Claim Procedure

20

 

 

 

 

 

9.4.

Survival; Limitations

21

 

 

 

 

ARTICLE X    MISCELLANEOUS

22

 

 

 

10.1.

Governing Law

22

 

 

 

 

 

10.2.

Jurisdiction

23

 

 

 

 

 

10.3.

Dispute Resolution

23

 

 

 

 

 

10.4.

Notices

23

 

 

 

 

 

10.5.

Binding Effect and Assignment

24

 

 

 

 

 

10.6.

Severability

24

 

 

 

 

 

10.7.

Entire Agreement

24

 

 

 

 

 

10.8.

Counterparts

24

 

 

 

 

 

10.9.

Expenses

25

 

 

 

 

 

10.10.

Amendment

25

 

 

 

 

 

10.11.

Waiver

25

 

 

 

 

 

10.12.

Authority

25

 

 

 

 

 

10.13.

Termination

25

 

ii

--------------------------------------------------------------------------------


 

MASTER SEPARATION AND DISTRIBUTION AGREEMENT

 

THIS MASTER SEPARATION AND DISTRIBUTION AGREEMENT (the “Agreement”) is dated as
of May 31, 2006, by and between Agilent Technologies, Inc., a Delaware
corporation (“Agilent”), and Verigy Ltd., a company organized under the laws of
Singapore (together with its successors and assigns, “Verigy”) (each, a “Party”
and, collectively, the “Parties”).

 


W I T N E S S E T H:

 

WHEREAS, Agilent has determined that it would be appropriate, desirable and in
the best interests of Agilent and Agilent’s stockholders to separate the
Business from Agilent;

 

WHEREAS, it is the intent of the Parties, in accordance with the General
Assignment and Assumption Agreement to be entered into between the Parties (the
“General Assignment and Assumption Agreement”) and the other agreements and
instruments provided for in this Agreement, that Agilent and its Subsidiaries
convey to Verigy and its Subsidiaries substantially all of the business and
assets of the Business and that Verigy and its Subsidiaries assume certain of
the liabilities of Agilent and its Subsidiaries related to the Business (the
“Transfer”);

 

WHEREAS, the Parties understand that Agilent has entered into certain asset
purchase agreements, inventory purchase agreements and other agreements
ancillary thereto (collectively, the “Flextronics Transfer Agreements”), with
one or more subsidiaries or affiliates of Flextronics International Ltd.
(“Flextronics”), which agreements contemplate the transfer of certain assets and
employees relating to the Business from Agilent to Flextronics on or about the
Separation Date;

 

WHEREAS, Verigy intends to offer and sell for its own account a limited number
of Verigy Ordinary Shares pursuant to an initial public offering of such shares
(the “IPO”), and in furtherance thereof, Verigy has previously filed the IPO
Registration Statement with the SEC which has not yet become effective;

 

WHEREAS, Agilent intends, after the IPO, to distribute to holders of shares of
Agilent Common Stock the outstanding Verigy Ordinary Shares then owned by
Agilent (the “Distribution”); and

 

WHEREAS, the parties intend in this Agreement and the Transaction Documents to
set forth the principal arrangements between them regarding the Transfer, the
IPO and the Distribution:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1.    Definitions.

 

Unless otherwise provided herein, capitalized terms used in this Agreement have
the meanings ascribed to them by definition in this Agreement or in Annex A.

 

1.2.    Rules of Construction.

 

(a)   This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the Party drafting or
causing any instrument to be drafted.

 

(b)   The words “hereof, “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole (including
any annexes, exhibits and schedules to this Agreement) and not to any particular
provision of this Agreement, and section and subsection

 

1

--------------------------------------------------------------------------------


 

references are to this Agreement unless otherwise specified. The words
“include”, “including”, or “includes” when used herein shall be deemed in each
case to be followed by the words “without limitation” or words having similar
import. The headings and table of contents in this Agreement are included for
convenience of reference only and will not limit or otherwise affect the meaning
or interpretation of this Agreement. The meanings given to terms defined herein
will be equally applicable to both the singular and plural forms of such terms.

 

ARTICLE II

 

PURCHASE PRICE AND ALLOCATION

 

2.1    Payment of Purchase Price.

 

The total consideration in respect of the Transfer contemplated by this
Agreement and the General Assignment and Assumption Agreement shall consist of
(i) a cash payment equal to $535 million (the “Purchase Price”) and (ii) the
assumption of liabilities specified in the General Assignment and Assumption
Agreement. The Purchase Price shall be payable by Verigy to Agilent on the
Separation Date in United States dollars (or in other currencies in certain
foreign jurisdictions) in immediately available federal funds to such bank
account or accounts as shall be designated in writing by Agilent no later than
the second Business Day prior to the Separation Date or as otherwise set forth
in the applicable Ancillary Agreement.

 

2.2    Allocation of Purchase Price.

 

(a)   The Agilent Tax Group and the Verigy Tax Group agree to allocate the total
consideration described in Section 2.1 (and all other capitalizable costs) among
the Transferred Assets, the Transferred Intellectual Property Rights for all
purposes (including financial accounting and Tax purposes (except as otherwise
required by generally accepted accounting principles)) in accordance with an
allocation schedule (the “Allocation Schedule”) prepared jointly by the Agilent
Tax Group and the Verigy Tax Group in accordance with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder. The Agilent Tax Group and
the Verigy Tax Group agree to cooperate with each other in the preparation of,
and to negotiate in good faith to resolve any dispute with respect to, the
Allocation Schedule.

 

(b)   The Verigy Tax Group and the Agilent Tax Group shall be bound by such
Allocation Schedule and shall file, according to Section 1060 of the Code, all
returns (including, without limitation, filing Form 8594) and reports with
respect to the transactions contemplated by this Agreement (including, without
limitation, all federal, state and local Tax returns) on the basis of such
allocation. In addition, the Verigy Tax Group and the Agilent Tax Group shall
act in accordance with the Allocation Schedule in the course of any Tax audit,
Tax review or Tax litigation relating thereto, and take no position and cause
their affiliates to take no position inconsistent with the Allocation Schedule
for income Tax purposes, including United States federal and state income Tax
and foreign income Tax, unless otherwise required pursuant to a “determination”
within the meaning of Section 1313(a) of the Code.

 

2.3.    Receivables and Payables.

 

Agilent shall pay to Verigy any payments received by Agilent or any of its
Subsidiaries after the Separation Date in respect of accounts receivable of
Verigy arising on, prior to or after the Separation Date within five
(5) Business Days of Agilent’s receipt thereof. To the extent that any accounts
payable are included in the Assumed Liabilities, Agilent will pay such accounts
payable on behalf of Verigy after the Separation Date, provided that any such
payments will be made by Agilent only at such times and in such amounts as are
directed by Verigy. Verigy will reimburse Agilent for any such amounts paid by
Agilent at Verigy’s direction within five (5) Business Days of such payments.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

DOCUMENTS AND ITEMS TO BE DELIVERED ON THE SEPARATION DATE

 

3.1.    Documents to be Delivered by Agilent.    On or prior to the Separation
Date, or such later date as agreed to by the Parties, Agilent will deliver, or
will cause its appropriate Subsidiaries to deliver, to Verigy all of the
following items and agreements (collectively, together with all agreements and
documents contemplated by such agreements, the “Transaction Documents”):

 

(a)   a duly executed General Assignment and Assumption Agreement substantially
in the form attached hereto as Exhibit A;

 

(b)   Certificates representing the stock and/or investments in the Subsidiaries
and other holdings of Agilent set forth on Schedule 1 with duly executed stock
powers in the form proper for transfer;

 

(c)   a duly executed Intellectual Property Matters Agreement substantially in
the form attached hereto as Exhibit B-1 and a duly executed Manufacturing
Trademark License Agreement substantially in the form attached hereto as
Exhibit B-2;

 

(d)   a duly executed Employee Matters Agreement substantially in the form
attached hereto as Exhibit C;

 

(e)   a duly executed Tax Sharing Agreement substantially in the form attached
hereto as Exhibit D;

 

(f)    a duly executed Transition Services Agreement substantially in the form
attached hereto as Exhibit E;

 

(g)   a duly executed loan agreement (the “Loan Facility Agreement”)
substantially in form attached hereto as Exhibit F.

 

(h)   a duly executed Share Subscription Agreement substantially in the form
attached hereto as Exhibit G;

 

(i)    resignations of each person who is an officer of Verigy or an officer or
director of any of its Subsidiaries, immediately prior to the Separation Date,
and who will be employees of Agilent from and after the Separation Date; and

 

(j)    such other agreements, documents or instruments as the Parties may agree
are necessary or desirable in order to achieve the purposes hereof.

 

3.2    Documents to Be Delivered by Verigy.    As of the Separation Date, Verigy
will or will cause its appropriate Subsidiaries to deliver to Agilent all of the
following:

 

(a)   in each case where Verigy is a party to any agreement or instrument
referred to in Section 3.1, a duly executed counterpart of such agreement or
instrument; and

 

(b)   resignations of each person who is an officer or director of Agilent or
its Subsidiaries (other than Verigy or any of its Subsidiaries) immediately
prior to the Separation Date, and who will be employees of Verigy from and after
the Separation Date.

 

3.3    Cash to be Contributed by Agilent.    On or prior to the Separation Date,
or such later date as may be mutually agreed to by the Parties, Agilent shall
make a capital contribution to Verigy in the amount of $535 million pursuant to
the terms of the Share Subscription Agreement referenced in Section 3.1(h).

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

 

THE IPO AND ACTIONS PENDING THE IPO

 

4.1    Transactions Prior to the IPO.    Subject to the conditions hereof,
Agilent and Verigy will use their commercially reasonable efforts to consummate
the IPO, including, without limitation, by taking the actions specified in this
Section 4.1.

 

(a)   Verigy will file such amendments or supplements to the IPO Registration
Statement as may be necessary in order to cause the IPO Registration Statement
to become and remain effective as required by applicable law or by the
Underwriters, including, without limitation, filing such amendments and
supplements thereto as may be required by the Underwriting Agreement, the SEC or
applicable securities laws. Agilent and Verigy will also cooperate in preparing,
filing with the SEC and causing to become effective a registration statement
registering the Verigy Ordinary Shares under the Exchange Act, and any
registration statements or amendments thereto which are required to reflect the
establishment of, or amendments to, any employee benefit and other plans
necessary or appropriate in connection with the IPO, the Distribution or the
other transactions contemplated by this Agreement and the Transaction Documents.

 

(b)   Verigy will enter into the Underwriting Agreement, in form and substance
reasonably satisfactory to Verigy, and Verigy will comply with its obligations
thereunder.

 

(c)   Verigy will use its commercially reasonable efforts to take all such
action as may be necessary or appropriate under applicable state securities and
blue sky laws of the United States (and any comparable laws under any foreign
jurisdictions) in connection with the IPO.

 

(d)   Verigy will prepare, file and use commercially reasonable efforts to seek
to make effective, an application for listing of the Verigy Ordinary Shares to
be issued in the IPO on the Nasdaq National Market, subject to official notice
of issuance.

 

(e)   Verigy and Agilent will participate in the preparation of materials and
presentations that Agilent, Verigy and the Underwriters may deem necessary or
desirable.

 

(f)    Verigy will cooperate in all respects with Agilent in connection with the
pricing and timing of the Verigy Ordinary Shares to be issued in the IPO and
will, at Agilent’s direction, promptly take any and all actions necessary or
desirable to consummate the IPO as contemplated by the IPO Registration
Statement and the Underwriting Agreement.

 

4.2    Proceeds of the IPO.    Except as may be otherwise agreed by the parties,
the IPO will be a primary offering of Verigy Ordinary Shares, and the net
proceeds of the IPO will be used as described in the IPO Registration Statement
in the section entitled “Use of Proceeds”.

 

4.3    Conditions Precedent to Consummation of the IPO.    The obligations of
the Parties to consummate the IPO will be subject to such conditions as Agilent
will determine in its sole and absolute discretion, which conditions will be for
the sole benefit of Agilent, may be waived by Agilent in its sole and absolute
discretion, and any determination by Agilent regarding the satisfaction or
waiver of any of such conditions will be conclusive. Such conditions will
include, without limitation, the following:

 

(a)   The IPO Registration Statement will have been declared effective by the
SEC, and there will be no stop order in effect with respect thereto and no
proceeding for that purpose will have been instituted by the SEC;

 

(b)   The actions and filings with regard to state securities and blue sky laws
of the United States (and any comparable laws under any foreign jurisdictions)
referred to in Section 4.1 will have been taken and, where applicable, have
become effective or been accepted;

 

4

--------------------------------------------------------------------------------


 

(c)   The Verigy Ordinary Shares to be issued in the IPO will have been accepted
for listing on the Nasdaq National Market, on official notice of issuance;

 

(d)   Verigy will have entered into the Underwriting Agreement and all
conditions to the obligations of Verigy and the Underwriters thereunder will
have been satisfied or waived;

 

(e)   Agilent will be satisfied in its sole and absolute discretion that (i) it
will possess Tax Control of Verigy immediately following the consummation of the
IPO, (ii) to the extent applicable as of the time the IPO is consummated, the
other conditions for a distribution qualifying under Section 355 of the Code
will be satisfied or can reasonably be anticipated to be satisfied, and
(iii) there will be no event or condition that may cause any of such conditions
not to be satisfied as of the time of the Distribution or thereafter;

 

(f)    No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the IPO or any of the other transactions contemplated by this Agreement or
any Transaction Document will be in effect;

 

(g)   Agilent will have determined that the terms of the IPO, including the
timing and pricing thereof, and other material matters in connection therewith,
are acceptable to Agilent; and

 

(h)   This Agreement will not have been terminated.

 

ARTICLE V

 

THE DISTRIBUTION

 

5.1    The Distribution.    Agilent will, in its sole and absolute discretion,
determine the date of the consummation of the Distribution and all terms of the
Distribution, including without limitation, the form, structure and terms of any
transaction(s) and/or offering(s) to effect the Distribution and the timing of
and conditions to the consummation of the Distribution. In addition, Agilent
may, at any time and from time to time until the completion of the Distribution,
modify or change the terms of the Distribution, including, without limitation,
by accelerating or delaying the timing of the consummation of all or part of the
Distribution. Verigy will cooperate with Agilent in all respects to accomplish
the Distribution and will, at Agilent’s direction, promptly take any and all
reasonable actions necessary or desirable to effect the Distribution, including,
without limitation, to the extent necessary, the registration under the
Securities Act and the Exchange Act of the Verigy Ordinary Shares on an
appropriate registration form or forms to be designated by Agilent. Agilent will
select any investment banker(s) and manager(s) in connection with the
Distribution, as well as any financial printer, solicitation and/or exchange
agent and financial, legal, accounting and other advisors for Agilent, provided,
however, that nothing in this Agreement will prohibit Verigy from engaging (at
its own expense) its own financial, legal, accounting and other advisors in
connection with the Distribution.

 

5.2    Actions Prior to the Distribution.    In connection with the
Distribution, the parties will take the actions set forth in this Section 5.2.

 

(a)   Agilent and Verigy will prepare and mail, prior to any Distribution Date,
to the holders of Agilent Common Stock, such information concerning Verigy and
the Distribution and such other matters as Agilent reasonably determines and as
may be required by law. Agilent and Verigy will prepare, and Verigy will, to the
extent required by applicable law, file with the SEC any such documentation that
Agilent determines is necessary or desirable to effect the Distribution, and
Agilent and Verigy will each use its commercially reasonable efforts to obtain
all necessary approvals from the SEC with respect thereto as soon as
practicable.

 

5

--------------------------------------------------------------------------------


 

(b)   Verigy will use its commercially reasonable efforts to take all such
action as may be necessary or desirable under applicable state securities and
blue sky laws of the United States (and any comparable laws under any foreign
jurisdictions) in connection with the Distribution.

 

(c)   Verigy will prepare, file and use commercially reasonable efforts to seek
to make effective, an application for listing of the Verigy Ordinary Shares to
be distributed in the Distribution on the Nasdaq National Market, subject to
official notice of issuance.

 

(d)   Verigy will take all reasonable steps necessary or desirable to cause the
conditions set forth in Section 5.3 to be satisfied and to effect the
Distribution.

 

5.3    Conditions to Distribution.    The consummation of the Distribution will
be subject to the satisfaction, or waiver by Agilent in its sole and absolute
discretion, of the conditions set forth in this Section 5.3. Any determination
by Agilent regarding the satisfaction or waiver of any of such conditions will
be conclusive. For the avoidance of doubt, in the event that Agilent determines
not to consummate the Distribution because one or more of such conditions is not
satisfied or for any other reason, such determination by Agilent will not affect
the effectiveness of the Transfer or the IPO.

 

(a)   The receipt by Agilent, in form and substance satisfactory to it, of an
opinion from its Tax Advisor that the Distribution should qualify as a
distribution under Section 355 of the Code, subject to Section 367 of the Code,
and such other matters as Agilent may determine to be necessary or advisable in
its sole and absolute discretion.

 

(b)   The receipt of any governmental approvals and material consents necessary
to consummate the Distribution, which approvals and consents will be in full
force and effect.

 

(c)   No order, injunction, decree or regulation issued by any court or agency
of competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Distribution will be in effect and no other event outside
the control of Agilent will have occurred or failed to occur that prevents the
consummation of the Distribution.

 

(d)   The actions and filings necessary or appropriate under applicable
securities laws in connection with the Distribution will have been taken or
made, and, where applicable, have become effective or been accepted.

 

(e)   The Verigy Ordinary Shares to be distributed in the Distribution will have
been accepted for listing on the Nasdaq National Market, subject to official
notice of issuance.

 

(f)    The receipt by Agilent, in form and substance satisfactory to it, of
(i) an opinion from Delaware counsel, selected by Agilent in its sole and
absolute discretion, regarding the appropriateness of the determination by the
Agilent Board of Directors that Agilent has sufficient surplus under Delaware
law to permit the Distribution and (ii) appropriate certificates from Verigy
with respect to factual matters required by the advisors to render the opinions
referenced in (i).

 

5.4    Certain Stockholder Matters.

 

(a)   Subject to Section 5.3 hereof, on or prior to the Distribution Date,
Agilent will deliver to a distribution agent to be appointed by Agilent (the
“Distribution Agent”) for the benefit of holders of record of Agilent Common
Stock on the Record Date, a single share certificate, endorsed by Agilent in
blank, representing all of the outstanding Verigy Ordinary Shares then owned by
Agilent, and Agilent will instruct the Distribution Agent to deliver to the
Verigy Transfer Agent true, correct and complete copies of the stock and
transfer records reflecting the holders of Agilent Common Stock entitled to
receive Verigy Ordinary Shares in connection with the Distribution. Agilent will
cause its transfer agent to instruct the Distribution Agent to distribute on the
Distribution Date or as soon as reasonably practicable thereafter the
appropriate number of Verigy Ordinary Shares to each such holder or designated
transferee(s) of such holder. Agilent will cooperate, and will instruct the
Distribution Agent

 

6

--------------------------------------------------------------------------------


 

to cooperate, with Verigy and the Verigy Transfer Agent, and Verigy will
cooperate, and will instruct the Verigy Transfer Agent to cooperate, with
Agilent and the Distribution Agent, in connection with all aspects of the
Distribution and all other matters relating to the issuance and delivery of
certificates representing, or other evidence of ownership of, the Verigy
Ordinary Shares to be distributed to the holders of Agilent Common Stock in
connection with the Distribution.

 

(b)   Subject to Section 5.4(d), each holder of Agilent Common Stock on the
Record Date (or such holder’s designated transferee(s)) will be entitled to
receive in the Distribution a number of Verigy Ordinary Shares equal to the
number of shares of Agilent Common Stock held by such holder on the Record Date,
multiplied by a fraction, (i) the numerator of which is the number of Verigy
Ordinary Shares beneficially owned by Agilent or any other member of the Agilent
Group on the Record Date, and (ii) the denominator of which is the number of
shares of Agilent Common Stock outstanding on the Record Date.

 

(c)   Until such Verigy Ordinary Shares are duly transferred in accordance with
applicable law, from and after the Distribution Date, Verigy will regard the
Persons entitled to receive such Verigy Ordinary Shares as record holders of
Verigy Ordinary Shares in accordance with the terms of the Distribution without
requiring any action on the part of such Persons. Verigy agrees that, subject to
any transfers of such stock, (i) each such holder will be entitled to receive
all dividends payable on, and exercise voting rights and all other rights and
privileges with respect to, the Verigy Ordinary Shares then held by such holder,
and (ii) each such holder will be entitled, without any action on the part of
such holder, to receive one or more certificates representing, or other evidence
of ownership of, the Verigy Ordinary Shares then held by such holder.

 

(d)   Notwithstanding anything to the contrary in this Section 5.4, in the event
that the Distribution is not made in the form of a pro rata distribution of
Verigy Ordinary Shares to holders of Agilent Common Stock, the above provisions
of this Section 5.4 will not apply to the Distribution.

 

ARTICLE VI

 

FINANCIAL AND OTHER COVENANTS

 

6.1    Financial and Other Information.

 

(a)    Financial Information.    Verigy agrees that, for so long as Agilent is
required to consolidate the results of operations and financial position of
Verigy and any other members of the Verigy Group or to account for its
investment in Verigy under the equity method of accounting (determined in
accordance with generally accepted accounting principles consistently applied
and consistent with SEC reporting requirements):

 

(i)    Disclosure of Financial Controls.    Verigy will, and will cause each
other member of the Verigy Group to, maintain, as of and after the Separation
Date, disclosure controls and procedures and internal control over financial
reporting as defined in Exchange Act Rule 13a-15 promulgated under the Exchange
Act; Verigy will cause each of its principal executive officer and its principal
financial officer to sign and deliver certifications to Verigy’s periodic
reports and will include the certifications in Verigy’s periodic reports, as and
when required pursuant to Exchange Act Rule 13a-14 and Item 601 of
Regulation S-K; Verigy will cause its management to evaluate Verigy’s disclosure
controls and procedures and internal control over financial reporting (including
any change in internal control over financial reporting) as and when required
pursuant to Exchange Act Rule 13a-15; Verigy will disclose in its periodic
reports filed with the SEC information concerning Verigy management’s
responsibilities for and evaluation of Verigy’s disclosure controls and
procedures and internal control over financial reporting (including, without
limitation, the annual management report and attestation report of Verigy’s
independent auditors relating to internal control over financial reporting) as
and when required under Items 307 and

 

7

--------------------------------------------------------------------------------


 

308 of Regulation S-K and other applicable SEC rules; and, without limiting the
general application of the foregoing, Verigy will, and will cause each other
member of the Verigy Group to, maintain as of and after the Separation Date
internal systems and procedures that will provide reasonable assurance that
(A) the Financial Statements are reliable and timely prepared in accordance with
GAAP and applicable law, (B) all transactions of members of the Verigy Group are
recorded as necessary to permit the preparation of the Financial Statements,
(C) the receipts and expenditures of members of the Verigy Group are authorized
at the appropriate level within Verigy, and (D) unauthorized use or disposition
of the assets of any member of the Verigy Group that could have material effect
on the Financial Statements is prevented or detected in a timely manner (it
being understood that the foregoing shall not require Verigy to comply with
Section 404 of the Sarbanes-Oxley Act of 2002 as of an earlier date than it
would otherwise be required to so comply under applicable law).

 

(ii)    Fiscal Year.    Verigy will, and will cause each member of the Verigy
Group to, maintain a fiscal year that commences and ends on the same calendar
days as Agilent’s fiscal year commences and ends, and to maintain monthly
accounting periods that commence and end on the same calendar days as Agilent’s
monthly accounting periods commence and end.

 

(iii)    Monthly Financial Reports.    For each monthly accounting period after
the Separation Date, Verigy shall use its reasonable best efforts to comply with
Agilent’s standard financial reporting timeline for the provision of
consolidated income statements, balance sheets and cash flows of Verigy and each
Verigy Affiliate that is consolidated with Verigy for such period, in such
format and detail as Agilent may request; provided that in any case Verigy shall
provide such financial information not later than eight (8) Business Days
following the end of each monthly accounting period of Verigy.

 

(iv)    Quarterly Financial Statements.    As soon as practicable and within
Agilent’s standard financial reporting timeline, and in any event no later than
ten (10) Business Days prior to the date on which Agilent has notified Verigy
that Agilent intends to file its Form 10-Q or other document containing
quarterly financial statements with the SEC, Verigy will deliver to Agilent
drafts of (A) the consolidated financial statements of the Verigy Group (and
notes thereto) for such periods and for the period from the beginning of the
current fiscal year to the end of such quarter, setting forth in each case in
comparative form for each such fiscal quarter of Verigy the consolidated figures
(and notes thereto) for the corresponding quarter and periods of the previous
fiscal year and all in reasonable detail and prepared in accordance with
Article 10 of Regulation S-X and GAAP, and (B) a discussion and analysis by
management of the Verigy Group’s financial condition and results of operations
for such fiscal period, including, without limitation, an explanation of any
material period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Item 303(b) of Regulation S-K;
provided, however, that the foregoing requirement shall not apply to the first
quarterly reporting period of Verigy following the IPO if Verigy is not required
by the Exchange Act to file its Form 10-Q for such period within forty-five
(45) days of the end of such quarter. The information set forth in (A) and
(B) above is referred to in this Agreement as the “Quarterly Financial
Statements.” No later than three (3) Business Days prior to the date on which
Agilent has notified Verigy that Agilent intends to file the Agilent quarterly
financial statements with the SEC, Verigy will use its commercially reasonable
efforts to deliver to Agilent the final form of the Verigy Quarterly Financial
Statements and certifications thereof by the principal executive and financial
officers of Verigy in substantially the forms required under SEC rules for
periodic reports and in form and substance satisfactory to Agilent; provided,
however, that Verigy may continue to revise such Quarterly Financial Statements
prior to the filing thereof in order to make corrections and changes which
corrections and changes will be delivered by Verigy to Agilent as soon as
practicable, and in any event within eight (8) hours thereafter; provided,
further, that Agilent’s and

 

8

--------------------------------------------------------------------------------


 

Verigy’s financial Representatives will actively consult with each other
regarding any changes which Verigy may consider making to its Quarterly
Financial Statements and related disclosures during the two (2) Business Days
immediately prior to any anticipated filing with the SEC, to the extent that
such changes would have an effect upon Agilent’s financial statements or related
disclosures. In addition to the foregoing, no Quarterly Financial Statement or
any other document which refers, or contains information not previously publicly
disclosed with respect to the ownership of Verigy by Agilent, the separation of
Verigy from Agilent or the Distribution will be filed with the SEC or otherwise
made public by any Verigy Group member without the prior written consent of
Agilent, which will not be unreasonably withheld. Agilent and Verigy will
cooperate with each other and use commercially reasonable efforts to file their
respective quarterly reports on the same day; provided, however, that the
foregoing requirement shall not apply to the first quarterly reporting period of
Verigy following the IPO if Verigy is not required by the Exchange Act to file
its Form 10-Q for such period within forty-five (45) days of the end of such
quarter.

 

(v)    Annual Financial Statements.    As soon as practicable and within
Agilent’s standard financial reporting timeline, and in any event no later than
ten (10) Business Days prior to the date on which Agilent has notified Verigy
that Agilent intends to file its Form 10-K or other document containing annual
financial statements with the SEC, Verigy will deliver to Agilent (A) drafts of
the consolidated financial statements of the Verigy Group (and notes thereto)
for such year, setting forth in each case in comparative form the consolidated
figures (and notes thereto) for the previous fiscal year and all in reasonable
detail and prepared in accordance with Regulation S-X and GAAP and (B) a
discussion and analysis by management of the Verigy Group’s financial condition
and results of operations for such year, including, without limitation, an
explanation of any material period-to-period change and any off-balance sheet
transactions, all in reasonable detail and prepared in accordance with Item
303(a) of Regulation S-K. The information set forth in (A) and (B) above is
referred to in this Agreement as the “Annual Financial Statements.” Verigy will
deliver to Agilent all revisions to such drafts as soon as any such revisions
are prepared or made. No later than three (3) Business Days prior to the date on
which Agilent has notified Verigy that Agilent intends to file the Agilent
annual financial statements with the SEC, Verigy will deliver to Agilent the
final form of the Verigy Annual Financial Statements and certifications thereof
by the principal executive and financial officers of Verigy in substantially the
forms required under SEC rules for periodic reports and in form and substance
satisfactory to Agilent; provided, however, that Verigy may continue to revise
such Annual Financial Statements prior to the filing thereof in order to make
corrections and changes which corrections and changes will be delivered by
Verigy to Agilent as soon as practicable, and in any event within eight
(8) hours thereafter; provided, further, that Agilent and Verigy financial
Representatives will actively consult with each other regarding any changes
(whether or not substantive) which Verigy may consider making to its Annual
Financial Statements and related disclosures during the three (3) Business Days
immediately prior to any anticipated filing with the SEC, to the extent such
changes would have an effect upon Agilent’s financial statements or related
disclosures. In addition to the foregoing, no Annual Financial Statement or any
other document which refers, or contains information not previously publicly
disclosed with respect, to the ownership of Verigy by Agilent, the separation of
Verigy from Agilent or the Distribution will be filed with the SEC or otherwise
made public by any Verigy Group member without the prior consent of Agilent,
which will not be unreasonably withheld. In any event, Verigy will use its
commercially reasonable efforts to deliver to Agilent, no later than three
(3) days prior to the date that on which Agilent has notified Verigy that
Agilent intends to file the Agilent annual financial statements with the SEC,
the final form of the Annual Financial Statements accompanied by an opinion
thereon by Verigy’s independent certified public accountants. Agilent and Verigy
will cooperate with each other and use commercially reasonable efforts to file
their respective annual reports on the same day.

 

9

--------------------------------------------------------------------------------


 

(vi)    Affiliate Financial Statements.    Verigy will use its commercially
reasonable efforts to deliver to Agilent all Quarterly and Annual Financial
Statements of each Verigy Affiliate which is itself required to file financial
statements with the SEC or otherwise make such financial statements publicly
available, with such financial statements to be provided in the same manner and
detail and on the same time schedule as those financial statements of Verigy
required to be delivered to Agilent pursuant to this Section 6.1.

 

(vii)    Conformance with Agilent Financial Presentation.    All information
provided by any Verigy Group member to Agilent or filed with the SEC pursuant to
Section 6.1(a)(iii) through (vi) inclusive will be consistent in terms of format
and detail and otherwise with Agilent’s policies with respect to the application
of GAAP and practices with respect to the provision of such financial
information by such Verigy Group member to Agilent, with such changes therein as
may be requested by Agilent from time to time consistent with changes in such
accounting principles and practices.

 

(viii)    Verigy Reports Generally.    Each Verigy Group member that files
information with the SEC will deliver to Agilent: (A) substantially final
drafts, as soon as the same are prepared, of (x) all reports, notices and proxy
and information statements to be sent or made available by such Verigy Group
member to its respective security holders, (y) all regular, periodic and other
reports to be filed or furnished under Sections 13, 14 and 15 of the Exchange
Act (including Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to
Shareholders), and (z) all registration statements and prospectuses to be filed
by such Verigy Group member with the SEC or any securities exchange pursuant to
the listed company manual (or similar requirements) of such exchange
(collectively, the documents identified in clauses (x), (y) and (z) are referred
to in this Agreement as “Verigy Public Documents”), and (B) as soon as
practicable, but in no event later than four (4) Business Days (other than with
respect to 8-Ks) prior to the earliest of the dates the same are printed, sent
or filed, current drafts of all such Verigy Public Documents and, with respect
to 8-Ks, as soon as practicable, but in no event later than two (2) Business
Days prior to the earliest of the dates the same are printed, sent or filed in
the case of planned 8-Ks and as soon as practicable, but in no event less than
two (2) hours in the case of unplanned 8-Ks; provided, however, that Verigy may
continue to revise such Verigy Public Documents prior to the filing thereof in
order to make corrections and changes which corrections and changes will be
delivered by Verigy to Agilent as soon as practicable, and in any event (other
than in connection with unplanned 8-Ks) within eight (8) hours thereafter;
provided, further, that Agilent and Verigy financial Representatives will
actively consult with each other regarding any changes which Verigy may consider
making to any of its Verigy Public Documents and related disclosures prior to
any anticipated filing with the SEC, to the extent that such changes would have
an effect upon Agilent’s financial statements or related disclosures. In
addition to the foregoing, no Verigy Public Document or any other document which
refers, or contains information not previously publicly disclosed with respect,
to the ownership of Verigy by Agilent, the separation of Verigy from Agilent or
the Distribution will be filed with the SEC or otherwise made public by any
Verigy Group member without the prior consent of Agilent, which will not be
unreasonably withheld.

 

(ix)    Budgets and Financial Projections.    Verigy will, as promptly as
practicable and within Agilent’s standard budgeting timeline, deliver to Agilent
copies of all annual and other budgets and financial projections (consistent in
terms of format and detail and otherwise required by Agilent) relating to Verigy
on a consolidated basis and will provide Agilent an opportunity to meet with
management of Verigy to discuss such budgets and projections.

 

(x)    Other Information.    With reasonable promptness, Verigy will deliver to
Agilent such additional financial and other information and data with respect to
the Verigy Group and their business, properties, financial positions, results of
operations and prospects as from time to time may be reasonably requested by
Agilent.

 

10

--------------------------------------------------------------------------------


 

(xi)    Press Releases and Similar Information.    Verigy and Agilent will
consult with each other as to the timing of their annual and quarterly earnings
releases and any interim financial guidance for a current or future period and
will give each other the opportunity to review the information therein relating
to the Verigy Group and to comment thereon. Agilent and Verigy will make
reasonable efforts to issue their respective annual and quarterly earnings
releases at approximately the same time on the same date. No later than
twenty-four (24) hours prior to the time and date that a party intends to
publish its regular annual or quarterly earnings release or any financial
guidance for a current or future period, such party will deliver to the other
party copies of substantially final drafts (or relevant portions thereof) of all
press releases and other statements to be made available by any member of that
party’s Group to employees of any member of that party’s Group or to the public
to the extent (and only to the extent) such releases and statements concern
matters that could be reasonably likely to have a material financial impact on
the earnings, results of operations, financial condition or prospects of any
Verigy Group member. In addition, prior to the issuance of any such press
release or public statement that meets the criteria set forth in the preceding
two sentences, the issuing party will consult with the other party regarding any
changes (other than typographical or other similar minor changes) to such
substantially final drafts. Immediately following the issuance thereof, the
issuing party will deliver to the other party copies of final drafts of all
press releases and other public statements.

 

(xii)    Cooperation on Agilent Filings.    Verigy will cooperate fully, and
will use its best efforts to cause Verigy’s Auditors to cooperate fully, with
Agilent to the extent requested by Agilent in the preparation of Agilent’s
public earnings or other press releases, Quarterly Reports on Form 10-Q, Annual
Reports to Shareholders, Annual Reports on Form 10-K, any Current Reports on
Form 8-K and any other proxy, information and registration statements, reports,
notices, prospectuses and any other filings made by Agilent with the SEC, any
national securities exchange or otherwise made publicly available (collectively,
the “Agilent Public Filings”). Verigy agrees to provide to Agilent all
information that Agilent reasonably requests in connection with any Agilent
Public Filings or that, in the reasonable judgment of Agilent’s legal
department, is required to be disclosed or incorporated by reference therein
under any law, rule or regulation. Verigy will use its best efforts to provide
such information in a timely manner on the dates requested by Agilent (which may
be earlier than the dates on which Verigy otherwise would be required hereunder
to have such information available) to enable Agilent to prepare, print and
release all Agilent Public Filings on such dates as Agilent will determine but
in no event later than as required by applicable law. Verigy will use its
commercially reasonable efforts to cause Verigy’s Auditors to consent to any
reference to them as experts in any Agilent Public Filings required under any
law, rule or regulation. If and to the extent requested by Agilent, Verigy will
diligently and promptly review all drafts of such Agilent Public Filings and
prepare in a diligent and timely fashion any portion of such Agilent Public
Filing pertaining to Verigy. Prior to any printing or public release of any
Agilent Public Filing, an appropriate executive officer of Verigy will, if
requested by Agilent, certify that (1) the information relating to any Verigy
Group member or the Business in such Agilent Public Filing does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which they were
made, not misleading and (2) the financial information relating to any Verigy
Group member or the Business in such Agilent Public Filing fairly presents, in
all material respects, the financial condition, results of operations and cash
flows of such Verigy Group member or the Business, as the case may be, for the
periods presented in the release or the Agilent Public Filing. Unless required
by law, rule or regulation, Verigy will not publicly release any financial or
other information which conflicts with the information with respect to any
Verigy Group member or the Business that is included in any Agilent Public
Filing without Agilent’s prior written consent, which will not be unreasonably
withheld. Prior to the release or filing thereof, Agilent will provide Verigy
with a draft of any portion of an Agilent Public Filing containing information
relating to the Verigy Group and will give Verigy an opportunity to review such
information and comment thereon; provided that Agilent will determine in its
sole and absolute discretion the final form and content of all Agilent Public
Filings.

 

11

--------------------------------------------------------------------------------


 

(b)    Auditors and Audits; Annual Statements and Accounting.    Verigy agrees
that, for so long as Agilent is required to consolidate Verigy’s results of
operations and financial position or to account for its investment in Verigy
under the equity method of accounting (in accordance with GAAP):

 

(i)    Audit Timing.    Verigy will use its commercially reasonable efforts to
enable its independent certified public accountants (“Verigy’s Auditors”) to
complete their audit such that they will date their opinion on the Annual
Financial Statements on the same date that Agilent’s independent certified
public accountants (“Agilent’s Auditors”) date their opinion on Agilent’s
audited annual financial statements (the “Agilent Annual Statements”), and to
enable Agilent to meet its timetable for the printing, filing and public
dissemination of the Agilent Annual Statements, all in accordance with
Section 6.1(a) hereof and as required by applicable law.

 

(ii)    Information Needed by Agilent.    Verigy will use its best efforts to
provide to Agilent on a timely basis all information that Agilent reasonably
requires to meet its schedule for the preparation, printing, filing, and public
dissemination of the Agilent Annual Statements and Agilent’s quarterly financial
statements in accordance with Section 6.1(a) hereof and as required by
applicable law. Without limiting the generality of the foregoing, Verigy will
use its best efforts to provide all required financial information with respect
to the Verigy Group to Verigy’s Auditors in a sufficient and reasonable time and
in sufficient detail to permit Verigy’s Auditors to take all steps and perform
all reviews necessary to provide sufficient assistance to Agilent’s Auditors
with respect to information to be included or contained in the Agilent Annual
Statements and Agilent’s quarterly financial statements.

 

(iii)    Access to Verigy Auditors.    Verigy will authorize Verigy’s Auditors
to make available to Agilent’s Auditors both the personnel who performed, or are
performing, the annual audit of Verigy and work papers related to the annual
audit of Verigy, in all cases within a reasonable time prior to Verigy’s
Auditors’ opinion date, so that Agilent’s Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of
Verigy’s Auditors as it relates to Agilent’s Auditors’ report on Agilent’s
statements, all within sufficient time to enable Agilent to meet its timetable
for the printing, filing and public dissemination of the Agilent Annual
Statements.

 

(iv)    Access to Records.    At Agilent’s request, Verigy will provide
Agilent’s internal auditors with access to the Verigy Group’s books and records
so that Agilent may conduct reasonable audits relating to the financial
statements provided by Verigy under this Agreement as well as to the internal
accounting controls and operations of the Verigy Group.

 

(v)    Notice of Changes.    Subject to Section 6.1(a)(vii), Verigy will give
Agilent as much prior notice as reasonably practicable of any proposed
determination of, or any significant changes in, Verigy’s accounting estimates
or accounting principles. Verigy will consult with Agilent and, if requested by
Agilent, Verigy will consult with Agilent’s Auditors with respect thereto.
Verigy will not make any such determination or changes without Agilent’s prior
written consent, which will not be unreasonably withheld, if such a
determination or a change would be sufficiently material to be required to be
disclosed in Verigy’s or Agilent’s financial statements as filed with the SEC or
otherwise publicly disclosed therein.

 

(vi)    Accounting Changes Requested by Agilent.    Notwithstanding clause (vi)
above, Verigy will make any changes in its accounting estimates or accounting
principles that are requested by Agilent in order for Verigy’s accounting
practices and principles to be consistent with those of Agilent.

 

(vii)    Special Reports of Deficiencies or Violations.    Verigy will report in
reasonable detail to Agilent the following events or circumstances promptly
after any executive officer of Verigy or any member of the Verigy Board of
Directors becomes aware of such matter: (A) all actual or potential significant
deficiencies and material weaknesses in the design or operation of internal

 

12

--------------------------------------------------------------------------------


 

control over financial reporting which are reasonably likely to adversely affect
Verigy’s ability to record, process, summarize and report financial information;
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in Verigy’s internal control over
financial reporting; (C) any illegal act within the meaning of Section 10A(b)
and (f) of the Exchange Act; and (D) any report of a material violation of law
that an attorney representing any Verigy Group member has formally made to any
officers or directors of Verigy pursuant to the SEC’s attorney conduct rules (17
C.F.R. Part 205).

 

6.2.    Other Covenants.    In addition to the other covenants contained in this
Agreement and the Transaction Documents, Verigy hereby covenants and agrees
that, for so long as Agilent beneficially owns at least fifty percent (50%) of
the total voting power of all classes of then outstanding share capital of
Verigy entitled to vote generally in the election of directors (“Verigy Voting
Shares”):

 

(a)   Verigy will not, without the prior written consent of Agilent (which
Agilent may withhold in its sole and absolute discretion), take, or cause to be
taken, directly or indirectly, any action, including making or failing to make
any election under the law of any state, which has the effect, directly or
indirectly, of restricting or limiting the ability of Agilent to freely sell,
transfer, assign, pledge or otherwise dispose of Verigy Ordinary Shares or would
restrict or limit the rights of any transferee of Agilent as a holder of Verigy
Ordinary Shares. Without limiting the generality of the foregoing, Verigy will
not, without the prior written consent of Agilent (which Agilent may withhold in
its sole and absolute discretion), take any action, or take any action to
recommend to its shareholders any action, which would among other things, limit
the legal rights of, or deny any benefit to, Agilent as a Verigy shareholder
either (i) solely as a result of the amount of Verigy Ordinary Shares owned by
Agilent or (ii) in a manner not applicable to Verigy shareholders generally.

 

(b)   Verigy will not, without the prior written consent of Agilent (which it
may withhold in its sole and absolute discretion), issue any Verigy Share
Capital or any rights, warrants or options to acquire Verigy Share Capital
(including, without limitation, securities convertible into or exchangeable for
Verigy Share Capital), if after giving effect to such issuances and considering
all of the shares of Verigy Share Capital acquirable pursuant to such rights,
warrants and options to be outstanding on the date of such issuance (whether or
not then exercisable), Agilent would own less than fifty percent (50%) of the
Verigy Voting Shares.

 

(c)   To the extent that Agilent is a party to any Contracts that provide that
certain actions or inactions of Agilent Affiliates (which for purposes of such
Contract includes any member of the Verigy Group) may result in Agilent being in
breach of or in default under such Contracts and Agilent has advised Verigy of
the existence, and has furnished Verigy with copies, of such Contracts (or the
relevant portions thereof), Verigy will not take or fail to take, as applicable,
and Verigy will cause the other members of the Verigy Group not to take or fail
to take, as applicable, any actions that would reasonably be expected to result
in Agilent being in breach of or in default under any such Contract. The parties
acknowledge and agree that from time to time Agilent may in good faith (and
without the effect of imposing restrictions on Verigy pursuant to this covenant
that are not generally applicable to Agilent’s Subsidiaries) enter into
additional Contracts or amendments to existing Contracts that provide that
certain actions or inactions of Agilent Subsidiaries or Affiliates (including,
for purposes of this Section 6.2(c), members of the Verigy Group) may result in
Agilent being in breach of or in default under such Contracts. In such event,
provided Agilent has notified Verigy of such additional Contracts or amendments
to existing Contracts, and has furnished Verigy with copies of such additional
Contracts or amendments to existing Contracts (or relevant portions thereof),
Verigy will not thereafter take or fail to take, as applicable, and Verigy will
cause the other members of the Verigy Group not to take or fail to take, as
applicable, any actions that would reasonably be expected to result in Agilent
being in breach of or in default under any such additional Contracts or
amendments to existing Contracts. Agilent acknowledges and agrees that Verigy
will not be deemed in breach of this Section 6.2(c) to the extent that, prior to
being notified by Agilent of, and furnished with copies of, an additional
Contract or an amendment to an existing Contract pursuant to this
Section 6.2(c), a Verigy Group member

 

13

--------------------------------------------------------------------------------


 

already has taken or failed to take one or more actions that would otherwise
constitute a breach of this Section 6.2(c) had such action(s) or inaction(s)
occurred after such notification, provided that Verigy does not, after
notification by Agilent, take any further action or fail to take any action that
contributes further to such breach or default. Verigy agrees that any
Information provided to it pursuant to this Section 6.2(c) will constitute
Information that is subject to Verigy’s obligations under Article 7.

 

6.3    Covenants Regarding the Incurrence of Indebtedness.

 

(a)   Verigy covenants and agrees that prior to the consummation of the IPO,
Verigy will not, and Verigy will not permit any other member of the Verigy Group
to, without Agilent’s prior written consent (which Agilent shall not withhold
unreasonably), directly or indirectly, solicit, initiate or encourage any
negotiations or discussions with respect to any offer or proposal for Verigy
Indebtedness (other than any such negotiations or discussions regarding ordinary
course non-convertible Verigy Indebtedness).

 

(b)   Verigy covenants and agrees, that, notwithstanding any other provision in
this Agreement to the contrary, prior to the consummation of the IPO, Verigy
will not, and Verigy will not permit any other member of the Verigy Group to,
without Agilent’s prior written consent (which Agilent may withhold in its sole
and absolute discretion), directly or indirectly, incur any Verigy Indebtedness
(other than Inter-Group Indebtedness). Verigy covenants and agrees that after
the consummation of the IPO and through the Distribution Date, Verigy will not,
and Verigy will not permit any other member of the Verigy Group to, without
Agilent’s prior written consent (which Agilent may withhold in its sole and
absolute discretion), directly or indirectly, incur any Verigy Indebtedness.

 

6.4.    Release of Guarantees and Substitution of Deposits.    Verigy shall
cause Agilent to be released, on or prior to October 31, 2007, from the
guarantees, security deposits, pledges, letters of credit and other security
obligations (the “Security Obligations”) relating to Verigy’s obligations and
operations as set forth in Schedule 6.4. For the avoidance of doubt, Agilent
shall have no obligation to Verigy under this Agreement to maintain any Security
Obligation beyond October 31, 2007.

 

6.5.    Reimbursement of Agilent Payments under the Flextronics Transfer
Agreements.    If and to the extent that Agilent makes any payments to
Flextronics on or prior to the Separation Date in respect of Agilent’s
obligations under the Flextronics Transfer Agreements (the “Agilent Flextronics
Payments”), Verigy shall reimburse Agilent for the entire amount of the Agilent
Flextronics Payments within thirty (30) days after the IPO Settlement Date.

 

6.6.    Agilent Covenant to Provide Additional Amounts to Verigy Based on IPO
Proceeds Amount.    If and to the extent that the proceeds to Verigy from the
IPO (net of underwriters’ discounts and commissions) (the “IPO Net Proceeds”)
are less than $140 million (the “IPO Target Amount”), then Agilent shall make a
payment or otherwise transfer value to Verigy, within thirty (30) days after the
IPO Settlement Date, in an amount equal to (x) the IPO Target Amount less
(y) the IPO Net Proceeds. The form and manner of such payment or value transfer
shall be as mutually agreed between the Parties.

 

ARTICLE VII

 

ACCESS TO INFORMATION

 

7.1.    Restrictions on Disclosure of Information.

 

(a)    Generally.    Without limiting any rights or obligations under any other
existing or future agreement between the parties and/or any other members of
their respective Group relating to confidentiality, for five (5) years after the
Separation Date each party will, and each party will cause its respective Group
members and its Representatives to, hold in strict confidence, with at least the
same degree of care that applies to Agilent’s confidential and proprietary
Information pursuant to policies in effect as of the Separation Date, all
confidential and proprietary Information concerning the other

 

14

--------------------------------------------------------------------------------


 

Group that is either in its possession as of the Separation Date or furnished by
the other Group or its respective Representatives at any time pursuant to this
Agreement, any Transaction Document or the transactions contemplated hereby or
thereby. Notwithstanding the foregoing, each party, its respective Group members
and its Representatives, may disclose such Information to the extent that such
party can demonstrate that such Information is or was (i) in the public domain
other than by the breach of this Agreement or by breach of any other agreement
between or among the parties and/or any of their respective Group members
relating to confidentiality, or (ii) lawfully acquired from a third Person on a
non-confidential basis or independently developed by, or on behalf of, such
party by Persons who do not have access to, or descriptions of, any such
Information. Each party will maintain, and will cause its respective Group
members and Representatives to maintain, policies and procedures, and develop
such further policies and procedures as will from time to time become necessary
or appropriate, to ensure compliance with this Section 7.1.

 

(b)    Disclosure of Third Person Information.    Verigy acknowledges that it
and other members of the Verigy Group may have in its or their possession
confidential or proprietary Information of third Persons that was received under
confidentiality or non-disclosure agreement with such third Person while part of
Agilent. Verigy will cause each of its employees and contractors to enter into
customary non-disclosure agreements in a form acceptable to Agilent and shall
enforce such agreements in accordance with their terms.

 

7.2.    Legally Required Disclosure of Information.    If either party or any of
its respective Group members or Representatives becomes legally required to
disclose any Information (the “Disclosing Party”) that it is otherwise obligated
to hold strict confidence pursuant to Section 7.1, such party will promptly
notify the Person that owns the Information (the “Owning Party”) and will use
all commercially reasonable efforts to cooperate with the Owning Party so that
the Owning Party may seek a protective order or other appropriate remedy and/or
waive compliance with this Section 7.2. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy will be borne by
the Owning Party. If such protective order or other remedy is not obtained, or
if the Owning Party waives compliance with this Section 7.2, the Disclosing
Party will (a) disclose only that portion of the Information which its legal
counsel advises it is compelled to disclose or otherwise stand liable for
contempt or suffer other similar significant corporate censure or penalty,
(b) use all commercially reasonable efforts to obtain reliable assurance
requested by the Owning Party that confidential treatment will be accorded such
Information, and (c) promptly provide the Owning Party with a copy of the
Information so disclosed, in the same form and format so disclosed, together
with a list of all Persons to whom such Information was disclosed.

 

7.3.    Access to Information.    During the Retention Period (as defined in
Section 7.4 below), each party will cooperate with and afford, and will cause
its respective Group members and Representatives to cooperate with and afford,
to the other party reasonable access upon reasonable advance written request to
all Information (other than Information which is (a) protected from disclosure
by the attorney-client privilege or work product doctrine, (b) proprietary in
nature, (c) the subject of a confidentiality agreement between such party and a
third Person which prohibits disclosure to the other party, or (d) prohibited
from disclosure under applicable law) owned by such party or one of its Group
members or within such party’s or any of its respective Group member’s or
Representative’s possession which is created prior to the Distribution Date and
which relates to the requesting party’s (the “Requestor”) business, assets or
liabilities, and such access is reasonably required by the Requestor (i) to
comply with requirements imposed on the Requestor by any governmental authority,
(ii) for use in any proceeding (except for a litigation matter between the
parties or any of their respective Group members), (iii) to satisfy audit,
accounting, Tax or similar requirements, (iv) to obtain insurance, or (v) to
comply with the Requestor’s obligations under this Agreement or any Transaction
Document. As used in this Agreement, “access” will mean the obligation of a
party in possession of Information (the “Possessor”) requested by the Requestor
to exert its commercially reasonable efforts to locate all requested Information
that is owned and/or possessed by Possessor or any respective Group members

 

15

--------------------------------------------------------------------------------


 

or Representatives. The Possessor, at its own expense, will conduct a diligent
search designed to identify all requested Information and will collect all such
Information for inspection by the Requestor during normal business hours at the
Possessor’s place of business. Subject to such confidentiality and/or security
obligations as the Possessor may reasonably deem necessary, the Requestor may
have all requested Information duplicated at Requestor’s expense. Alternatively,
the Possessor may choose to deliver, at the Requestor’s expense, all requested
Information to the Requestor in the form requested by the Requestor. The
Possessor will notify the Requestor in writing at the time of delivery if such
Information is to be returned to the Possessor. In such case, the Requestor will
return such Information when no longer needed to the Possessor at the
Possessor’s expense. In connection with providing Information pursuant to this
Section 7.3, each party hereto will, upon the request of the other party and
upon reasonable advance notice, make available during normal business hours its
respective employees (and those employees of its respective Group members and
Representatives, as applicable) to the extent that they are reasonably necessary
to discuss and explain all requested Information with and to the Requestor.

 

7.4.    Record Retention.    Verigy will, and Verigy will cause each of the
other Verigy Group members to, adopt and comply with a record retention policy
with respect to Information owned by or in the possession of the Verigy Group
and which is created prior to the Distribution Date that is no less stringent
than Agilent’s record retention policy in effect as of the Separation Date or as
Agilent may modify such policy during the three (3) year period subsequent to
the Distribution Date, provided that Agilent notifies Verigy of any such
modifications. Each party will, at its sole cost and expense, preserve and
retain all Information in its respective possession or control that the other
party has the right to access pursuant to Section 7.3 or that it is required to
preserve and retain in accordance with such record retention policy or for any
longer period as may be required by (a) any government agency, (b) any
litigation matter, (c) applicable law, or (d) any Transaction Document (as
applicable, the “Retention Period”). If either party wishes to dispose of any
Information which it is obligated to retain under this Section 7.4 prior to the
expiration of the Retention Period, then that party will first provide
forty-five (45) days’ written notice to the other party, and the other party
will have the right, at its option but at the expense of the party that desires
to dispose of such Information, upon prior written notice within such 45-day
period, to take possession of such Information within ninety (90) days after the
date of the notice provided pursuant to this Section 7.4. Written notice of
intent to dispose of such Information will include a description of the
Information in detail sufficient to allow the other party to reasonably assess
its potential need to retain such materials.

 

7.5.    Production of Witnesses.    For no less than seven (7) years after the
Separation Date, each party will use commercially reasonable efforts, and will
cause each of its respective Group members to use commercially reasonable
efforts, to make available to each other, upon written request, its past and
present Representatives as witnesses to the extent that any such Representatives
may reasonably be required (giving consideration to the business demands upon
such Representatives) in connection with any legal, administrative or other
proceedings in which the requesting party may from time to time be involved.

 

7.6.    Reimbursement.    Unless otherwise provided in this Article VII, each
party providing access to Information or witnesses to the other party pursuant
to Sections 6.3, 6.4 or 6.5 will be entitled to receive from the receiving
party, upon the presentation of invoices therefor, payment for all reasonable,
out-of-pocket costs and expenses (excluding allocated compensation, salary and
overhead expenses) as may be reasonably incurred in providing such Information
or witnesses.

 

7.7.    Other Agreements Regarding Access to Information.    The rights and
obligations of the parties under this Article 7 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement or any
Transaction Document.

 

16

--------------------------------------------------------------------------------


 

7.8.    Acquisition of Verigy or All or any Portion of the Retained Business by
another Person.    In the event Agilent or Verigy enters into an agreement with
a third Person to sell, directly or indirectly, all or any portion of the
Retained Business or of the Business, respectively, whether by a stock or asset
sale, merger or otherwise, Agilent and Verigy each covenants and agrees in
connection with any such disposition not to disclose any Information of Verigy
or relating to the Business or of Agilent or relating to the Retained Business,
respectively, to such third Person without the other party’s express written
consent which may be withheld in the other party’s sole discretion.

 

ARTICLE VIII

 

ADDITIONAL COVENANTS AND OTHER MATTERS

 

8.1.    Performance.    Agilent will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement or in any Transaction Document to be performed by any member
of the Agilent Group. Verigy will cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth in this
Agreement or in any Transaction Document to be performed by any member of the
Verigy Group. Each party further agrees that it will cause its other Group
members not to take any action or fail to take any action inconsistent with such
party’s obligations under this Agreement, any Transaction Document or the
transactions contemplated hereby or thereby.

 

8.2.    Existing Litigation Matters.    Verigy agrees that the existing
litigation matters listed on Schedules 1 and 2 (the “Existing Litigation
Matters”) of the Litigation Disclosure Letter constitute pre-existing Third
Party Claims, as that term is defined below in Section 9.3(d)(i), which were
initiated prior to the Separation Date and for which proper notice has been
given. The parties further agree that the Existing Litigation Matters will
remain and be treated as Third Party Claims after the Separation Date. Verigy
agrees to indemnify, defend and hold harmless Agilent for the Existing
Litigation Matters pursuant to the terms of indemnification set forth below in
Article 9 for any and all Damages incurred or suffered by Agilent whether such
Damages arise or accrue prior to, on or following the Separation Date.

 

8.3.    Insurance Matters.

 

(a)    Directors’ and Officers’ Insurance.    Verigy and its Covered
Subsidiaries, and each of their directors and officers will be covered under
Agilent’s directors’ and officers’ insurance program until the Distribution
Date. Verigy will promptly pay or reimburse Agilent, as the case may be, for all
costs and expenses associated with this coverage that are allocated by Agilent
to Verigy and its Covered Subsidiaries in accordance with Agilent’s practice
with respect to the Business as of the Separation Date. Verigy and its counsel
may review said policies upon request. Agilent will continue to provide such
coverage to Verigy and its Covered Subsidiaries, and each of their directors and
officers in connection with any extension of Agilent’s current directors’ and
officers’ insurance program or under any new director’s and officers’ insurance
program until the Distribution Date. Verigy will reimburse Agilent for any
incremental costs or expenses incurred by Agilent, to the extent that such costs
or expenses are identifiable, in connection with covering Verigy and its Covered
Subsidiaries, and each of their directors and officers under any new insurance
program or extension of the current insurance program that Agilent determines,
in the exercise of its reasonable discretion, to be attributable to the coverage
for Verigy, its Covered Subsidiaries or any of their directors or officers.
Verigy acknowledges that such directors’ and officers’ insurance coverage will
terminate as of the Distribution Date, and Verigy covenants and agrees that it
will take appropriate steps to secure directors’ and officers’ insurance
coverage for itself, its Subsidiaries and each of their directors and officers
as of the Distribution Date. For claims made by Verigy under insurance programs
made available to Verigy pursuant to this Section 8.3(a), Agilent will allocate
a portion of Agilent’s deductible to Verigy in accordance with the schedule set
forth on Schedule 8.3(a) and Agilent shall be responsible for the payment to
Verigy of any portion of the applicable deductible not allocated to Verigy.

 

17

--------------------------------------------------------------------------------


 

(b)    Other Insurance.    Except as set forth in Section 8.3(a) with respect to
directors’ and officers’ insurance, during the period from the Separation Date
through the Distribution Date, Agilent will, subject to insurance market
conditions and other factors beyond Agilent’s reasonable control, maintain, for
the protection of Verigy and its Covered Subsidiaries, policies of insurance
that are comparable to those maintained generally for Agilent and its Covered
Subsidiaries during the same period. Verigy will promptly pay or reimburse
Agilent, as the case may be, for all costs and expenses associated therewith
that are allocated by Agilent to Verigy and its Covered Subsidiaries in
accordance with (i) Agilent’s practice with respect to the Business as of the
Separation Date, or (ii) the terms of the Transition Services Agreement, as
applicable. To the extent Agilent purchases a new type of insurance, or an
amount or level of insurance not previously purchased by Agilent in order to
protect, at least in part, Verigy or any of its Covered Subsidiaries, that
portion of the costs and expenses of such insurance attributable to Verigy or
any of its Covered Subsidiaries, as determined in Agilent’s sole discretion,
shall be reimbursed by Verigy. For claims made by Verigy under insurance
programs made available to Verigy pursuant to this Section 8.3(b), Agilent will
allocate a portion of Agilent’s deductible to Verigy in accordance with the
schedule set forth on Schedule 8.3(b) and Agilent shall be responsible for the
payment to Verigy of any portion of the applicable deductible not allocated to
Verigy.

 

(c)    Payments and Reimbursements.    All payments and reimbursements by Verigy
pursuant to this Section 8.3 will be made within thirty (30) days after Verigy’s
receipt of an invoice therefor from Agilent.

 

(d)    Changes in Costs or Expenses.    The costs and expenses for which Verigy
is obligated to pay or reimburse Agilent pursuant to this Section 8.3 will be
based on Agilent’s current insurance costs and expenses as of the Separation
Date and will be appropriately adjusted as a result of any changes in those
costs and expenses after the Separation Date, although the methodology upon
which such costs and expenses is based will remain the same.

 

(e)    Notification of Changes.    Agilent agrees to provide Verigy not less
than sixty (60) days advance written notice (or such shorter notice as may be
necessary under the circumstances) in the event it elects (or any of its
insurers notifies Agilent in writing of such insurer’s election) to cancel or
effect any modification of the terms and conditions of any Agilent insurance
policy that provides coverage to Verigy or any of its Covered Subsidiaries that
is materially adverse to Verigy or any of its Covered Subsidiaries, which notice
will include the anticipated date of cancellation or a description of such
modification, as applicable.

 

(f)    Historical Loss Data.    For no less than seven (7) years after the
Separation Date, Agilent will use commercially reasonable efforts to make
available to Verigy, upon written request, historical insurance loss Information
relating to the Business and any other Information relating to Agilent’s
historic insurance program with respect to the Business. Any such Information
provided to Verigy pursuant to this provision will also be subject to the
provisions of Section 7.3.

 

(g)    Post Distribution Date.    Verigy acknowledges and agrees that from and
after the Distribution Date (i) no member of the Agilent Group will purchase or
maintain, or cause to be purchased or maintained, any insurance policy for the
protection of Verigy, its Covered Subsidiaries, any member of the Verigy Group
or any of their respective directors and officers, (ii) the Verigy Group
(including Verigy and its Covered Subsidiaries) will purchase insurance coverage
sufficient to protect its interests and (iii) no member of the Verigy Group will
be entitled to pursue claims against any insurance policies of the Agilent
Group.

 

18

--------------------------------------------------------------------------------


 

8.4.    Export Control Compliance.    From the Separation Date through the
Distribution Date, Verigy agrees not to, and Verigy will cause each other member
of the Verigy Group not to, export, re-export or otherwise transfer any
commodities or technology received from any member of the Agilent Group in
connection with the Transfer or otherwise, except in accordance with applicable
export control regulations, including, without limitation, the applicable export
control regulations of the United States. This Section 8.4 will survive
termination of this Agreement for any reason whatsoever.

 

8.5.    Conduct of Business between Separation Date and the IPO Settlement
Date.    From the Separation Date through the IPO Settlement Date, Verigy will
(and Verigy will cause each of the other Verigy Group members to) conduct its
operations in the Ordinary Course of Business. Without limiting the generality
of the foregoing, prior to the IPO Settlement Date, Verigy will not (and Verigy
will cause each of the other Verigy Group members not to), without the written
consent of Agilent, which consent may be withheld in Agilent’s sole discretion,
take any action outside the Ordinary Course of Business, including, without
limitation: (a) the incurrence of any capital expenditures or Liabilities
outside of the Ordinary Course of Business not previously approved by Agilent
prior to the Separation Date; (b) the acquisition of any businesses or other
Assets outside of the Ordinary Course of Business, by means of merger,
consolidation or otherwise; or (c) any loans, advances or capital contributions
to, or investments in, any other Person (other than members of the Verigy
Group).

 

8.6.    Conduct of Business between IPO Settlement Date and Distribution
Date.    Subject to any additional restrictions in the Tax Sharing Agreement,
during the period from the IPO Settlement Date through the Distribution Date,
Verigy covenants and agrees that the Verigy Group as a whole will not, without
Agilent’s prior written consent (which Agilent may withhold in its sole and
absolute discretion): (a) acquire any businesses or other Assets outside the
Ordinary Course of Business, by means of merger, consolidation or otherwise, of
any other Person, with an aggregate value of more than $50 million for all such
acquisitions, (b) dispose of Assets held by the Verigy Group outside the
Ordinary Course of Business, by sale or otherwise, with an aggregate value of
more than $50 million for all such dispositions, or (c) acquire any equity or
debt securities of any other Person, with an aggregate value of more than
$25 million for all such acquisitions.

 

ARTICLE IX

 

INDEMNIFICATION

 

9.1.    Indemnification by Verigy Group.    Subject to the provisions hereof,
Verigy will, and Verigy will cause any member of the Verigy Group that receives
any Transferred Asset, Transferred License, Transferred Intellectual Property
Rights or Business Technology or assumes any Assumed Liability pursuant to the
terms of this Agreement or any Transaction Document (and each of their
respective successors and assigns) to, jointly and severally indemnify, defend
and hold harmless Agilent, each member of the Agilent Group, each of their
respective past and present Representatives, and each of their respective
successors and assigns (collectively, the “Agilent Indemnified Parties”) from
and against any and all Damages incurred or suffered by the Agilent Indemnified
Parties arising or resulting from the following, whether such Damages arise or
accrue prior to, on or following the Separation Date:

 

(a)   The failure of Verigy or any other member of the Verigy Group or any other
Person to pay, perform or otherwise properly discharge any of the Assumed
Liabilities in accordance with their respective terms;

 

(b)   The Assumed Liabilities;

 

(c)   Any breach by Verigy or any member of the Verigy Group of this Agreement
or any Transaction Document; and

 

19

--------------------------------------------------------------------------------


 

(d)   Any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in, or incorporated by reference into, the IPO
Registration Statement and any other documents filed with the SEC in connection
with the IPO or the transactions contemplated in this Agreement, other than with
respect to the Agilent Disclosure Portions;

 

it being understood that Verigy will have no liability to the Agilent
Indemnified Parties if it shall be proven that the Damages incurred by the
Agilent Indemnified Parties were the direct result of an action or failure to
act by Verigy or any member of the Verigy Group at the written direction of
Agilent.

 

9.2.    Indemnification by Agilent Group.    Subject to the provisions hereof,
Agilent will, and Agilent will cause any member of the Agilent Group that
transfers any Transferred Asset, Transferred License, Transferred Intellectual
Property Rights or Business Technology pursuant to the terms of this Agreement
or any Transaction Document (and each of their respective successors and
assigns) to, jointly and severally indemnify, defend and hold harmless each
member of the Verigy Group, each of their respective past and present
Representatives, and each of their respective successors and assigns
(collectively, the “Verigy Indemnified Parties”) from and against any and all
Damages incurred or suffered by the Verigy Indemnified Parties arising or
resulting from the following whether such Damages arise or accrue prior to, on
or following the Separation Date:

 

(a)   The failure of Agilent or any other member of the Agilent Group or any
other Person to pay, perform or otherwise properly discharge any of the Excluded
Liabilities in accordance with their respective terms;

 

(b)   The Excluded Liabilities;

 

(c)   Any breach by Agilent or any member of the Agilent Group of this Agreement
or any Transaction Document;

 

(d)   An action or failure to act by Verigy or any member of the Verigy Group at
the written direction of Agilent; and

 

(e)   The Agilent Disclosure Portions.

 

9.3.    Claim Procedure.

 

(a)    Claim Notice.    A party that seeks indemnity under this Article 9 (an
“Indemnified Party”) will give written notice (a “Claim Notice”) to the party
from whom indemnification is sought (an “Indemnifying Party”), whether the
Damages sought arise from matters solely between the parties or from Third Party
Claims. The Claim Notice must contain (i) a description and, if known, estimated
amount (the “Claimed Amount”) of any Damages incurred or reasonably expected to
be incurred by the Indemnified Party, (ii) a reasonable explanation of the basis
for the Claim Notice to the extent of facts then known by the Indemnified Party,
and (iii) a demand for payment of those Damages. No delay or deficiency on the
part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any Liability or obligation hereunder except
to the extent of any Damages caused by or arising out of such failure.

 

(b)    Response to Notice of Claim.    Within thirty (30) days after delivery of
a Claim Notice, the Indemnifying Party will deliver to the Indemnified Party a
written response in which the Indemnifying Party will either: (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount and, in which
case, the Indemnifying Party will pay the Claimed Amount in accordance with a
payment and distribution method reasonably acceptable to the Indemnified Party;
or (ii) dispute that the Indemnified Party is entitled to receive all or any
portion of the Claimed Amount, in which case, the parties will resort to the
dispute resolution procedures set forth in Section 10.3.

 

20

--------------------------------------------------------------------------------


 

(c)    Contested Claims.    In the event that the Indemnifying Party disputes
the Claimed Amount, as soon as practicable but in no event later than ten
(10) days after the receipt of the notice referenced in
Section 9.3(b)(ii) hereof, the parties will begin the process to resolve the
matter in accordance with the dispute resolution provisions of Section 10.3
hereof. Upon ultimate resolution thereof, the parties will take such actions as
are reasonably necessary to comply with such agreement or instructions.

 

(d)    Third Party Claims.

 

(i)    In the event that the Indemnified Party receives notice or otherwise
learns of the assertion by a Person who is not a member of either Group of any
claim or the commencement of any Action (collectively, a “Third-Party Claim”)
with respect to which the Indemnifying Party may be obligated to provide
indemnification under this Article 9, the Indemnified Party will give written
notification to the Indemnifying Party of the Third-Party Claim. Such
notification will be given within five (5) days after receipt by the Indemnified
Party of notice of such Third-Party Claim, will be accompanied by reasonable
supporting documentation submitted by such third party (to the extent then in
the possession of the Indemnified Party) and will describe in reasonable detail
(to the extent known by the Indemnified Party) the facts constituting the basis
for such Third-Party Claim and the amount of the claimed Damages; provided,
however, that no delay or deficiency on the part of the Indemnified Party in so
notifying the Indemnifying Party will relieve the Indemnifying Party of any
Liability or obligation hereunder except to the extent of any Damages caused by
or arising out of such failure. Within twenty (20) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Third-Party Claim with
counsel reasonably satisfactory to the Indemnified Party. During any period in
which the Indemnifying Party has not so assumed control of such defense, the
Indemnified Party will control such defense.

 

(ii)   The party not controlling such defense (the “Non-controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have conflicting interests or different defenses available
with respect to such Third-Party Claim, the reasonable fees and expenses of
counsel to the Indemnified Party will be considered “Damages” for purposes of
this Agreement. The party controlling such defense (the “Controlling Party”)
will keep the Non-controlling Party reasonably advised of the status of such
Third-Party Claim and the defense thereof and will consider in good faith
recommendations made by the Non-controlling Party with respect thereto. The
Non-controlling Party will furnish the Controlling Party with such Information
as it may have with respect to such Third-Party Claim (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and will otherwise cooperate with and assist the Controlling
Party in the defense of such Third-Party Claim.

 

(iii)  The Indemnifying Party will not agree to any settlement of, or the entry
of any judgment arising from, any such Third-Party Claim without the prior
written consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed; provided, however, that the consent of the Indemnified
Party will not be required if (A) the Indemnifying Party agrees in writing to
pay any amounts payable pursuant to such settlement or judgment, and (B) such
settlement or judgment includes a full, complete and unconditional release of
the Indemnified Party from further Liability. The Indemnified Party will not
agree to any settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the prior written consent of the Indemnifying Party,
which consent will not be unreasonably withheld or delayed.

 

9.4.    Survival; Limitations.

 

(a)   All covenants and agreements of the parties contained in this Agreement
will survive each of the Transfer, the IPO and the Distribution. The rights and
obligations of Agilent, Verigy and each of

 

21

--------------------------------------------------------------------------------


 

their respective Indemnified Parties under this Agreement will survive the sale,
assignment or other transfer by any party of any Assets or Liabilities.

 

(b)   The amount of any Damages for which indemnification is provided under this
Agreement will be net of any amounts actually recovered by the Indemnified Party
from any third Person with respect to such Damages. Any Indemnifying Party
hereunder will be subrogated to the rights of the Indemnified Party upon payment
in full of the amount of the relevant indemnifiable Damages. If any Indemnified
Party recovers an amount from a third Person in respect of Damages for which
indemnification is provided in this Agreement after the full amount of such
indemnifiable Damages has been paid by an Indemnifying Party or after an
Indemnifying Party has made a partial payment of such indemnifiable Damages and
the amount received from the third Person exceeds the remaining unpaid balance
of such indemnifiable Damages, then the Indemnified Party will promptly remit to
the Indemnifying Party the excess (if any) of (X) the sum of the amount
theretofore paid by such Indemnifying Party in respect of such indemnifiable
Damages plus the amount received from the third Person in respect thereof, less
(Y) the full amount of such indemnifiable Damages.

 

(c)   Any indemnification payment made under this Agreement will be
characterized for Tax purposes as a contribution or distribution or payment of
an assumed or retained liability, as applicable.

 

(d)   Notwithstanding the joint and several indemnification obligations of each
Group as set forth in Sections 9.1 and 9.2, the parties agree that the
indemnification obligation of any Agilent Group member or Verigy Group member,
as applicable, for Damages will be satisfied by a direct payment from Agilent or
Verigy, as applicable, to the other party irrespective of which Group member is
found liable for Damages.

 

(e)   Notwithstanding anything to the contrary in Section 9.1 or Section 9.2,
(i) indemnification with respect to Taxes shall be governed exclusively by the
Tax Sharing Agreement, (ii) to the extent the Intellectual Property Matters
Agreement specifically provides indemnification with respect to Third-Party
Claims for infringement of Intellectual Property rights, the Intellectual
Property Matters Agreement shall govern with respect to that indemnification,
and (iii) to the extent the Employee Matters Agreement specifically provides
indemnification with respect to certain employee-related Assumed Liabilities,
the Employee Matters Agreement shall govern with respect to that
indemnification. To the extent indemnification is not provided in such
Transaction Documents, the terms of this Agreement shall govern.

 

(f)    NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNIFIED
PARTY (COLLECTIVELY, “UNFORESEEN DAMAGES”), HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR THEREUNDER;
PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY
ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
OR LOST PROFITS TO A PERSON WHO IS NOT A MEMBER OF EITHER GROUP IN CONNECTION
WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT
SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 8.4(g).

 

ARTICLE X

 

MISCELLANEOUS

 

10.1.    Governing Law.    The internal laws of the State of New York shall
govern the construction, interpretation and other matters arising out of or in
connection with this Agreement and, unless

 

22

--------------------------------------------------------------------------------


 

expressly provided therein, each Transaction Document, and each of the exhibits
and schedules hereto and thereto (whether arising in contract, tort, equity or
otherwise).

 

10.2.    Jurisdiction.    If any Dispute arises out of or in connection with
this Agreement or any Transaction Document, except as expressly contemplated by
another provision of this Agreement or any Transaction Document, the parties
irrevocably (and the parties will cause each other member of their respective
Group to irrevocably) (a) consent and submit to the exclusive jurisdiction of
federal and state courts located in New York, New York, (b) waive any objection
to that choice of forum based on venue or to the effect that the forum is not
convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO
TRIAL OR ADJUDICATION BY JURY.

 

10.3.    Dispute Resolution.

 

(a)    Amicable Resolution.    Agilent and Verigy mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Group members to try, to resolve in an amicable
manner all disagreements and misunderstandings connected with their respective
rights and obligations under this Agreement or any Transaction Document,
including any amendments hereto or thereto. In furtherance thereof, in the event
of any dispute or disagreement (a “Dispute”) between any Agilent Group member
and any Verigy Group member as to the interpretation of any provision of this
Agreement or any Transaction Document executed in connection herewith or
therewith (or the performance of obligations hereunder or thereunder), then
unless otherwise provided in any Transaction Document, the matter, upon written
request of either party, will be referred for resolution to a steering committee
established pursuant to this Section 10.3(a) (the “Dispute Committee”). The
Dispute Committee will have four (4) members, two (2) of whom will be appointed
by Agilent and two (2) of whom will be appointed by Verigy. The Dispute
Committee will make a good faith effort to promptly resolve all Disputes
referred to it. Dispute Committee decisions made with the unanimous consent of
the Dispute Committee will be binding on Agilent and Verigy. Notwithstanding
anything to the contrary in this Article 10, any amendment to the terms of this
Agreement or any Transaction Document may only be effected in accordance with
Section 10.10.

 

(b)    Mediation and Alternate Dispute Resolution.    If the Dispute Committee
is unable to resolve the Dispute as contemplated by Section 10.3(a), either
Agilent or Verigy may demand non-binding mediation of the Dispute by written
notice to the other in which case the two parties will select a mediator within
ten (10) days after the demand. Neither party may unreasonably withhold consent
to the selection of the mediator. The parties may agree to replace mediation
with some other form of non-binding alternative dispute resolution process
(“ADR”) such as neutral fact finding or mini-trial. The use of any ADR
procedures will not be construed under the doctrines of laches, waiver or
estoppel to affect adversely the rights of either party. Each of Agilent and
Verigy will bear its own costs of mediation or other form of ADR, but both
parties will share the costs of the mediator or other arbiter equally.

 

(c)    Non-Exclusive Remedy.    Nothing in this Section 10.3 will prevent either
Agilent or Verigy from commencing formal litigation proceedings or seeking
injunctive or similar relief at any time without regard to the provisions in
subsections (a) and (b) above.

 

(d)    Commencement of Dispute Resolution Procedure.    Notwithstanding anything
to the contrary in this Agreement or any Transaction Document, Agilent and
Verigy are the only members of their respective Group entitled to commence a
dispute resolution procedure under this Agreement, whether pursuant to
Section 9.3, this Section 10.3 or otherwise, and each party will cause its
respective Group members not to commence any dispute resolution procedure other
than through such party as provided in this Section 10.3(d).

 

10.4.    Notices.    Each party giving any notice required or permitted under
this Agreement or any Transaction Document will give the notice in writing and
use one of the following methods of delivery

 

23

--------------------------------------------------------------------------------


 

to the party to be notified, at the address set forth below or another address
of which the sending party has been notified in accordance with this
Section 10.4: (a) personal delivery; (b) facsimile or telecopy transmission with
a reasonable method of confirming transmission; (c) commercial overnight courier
with a reasonable method of confirming delivery; or (d) pre-paid, United States
of America certified or registered mail, return receipt requested. Notice to a
party is effective for purposes of this Agreement or any Transaction Document
only if given as provided in this Section 10.4 and will be deemed given on the
date that the intended addressee actually receives the notice.

 

If to Agilent:

 

with a copy to:

 

 

 

Agilent Technologies, Inc.

 

Simpson Thacher & Bartlett LLP

395 Page Mill Road

 

2550 Hanover Street

Palo Alto, California 94306

 

Palo Alto, California 94304

Attention: General Counsel

 

Attention: William H. Hinman Jr., Esq.

Facsimile: 650-752-

 

Facsimile: (650) 251-5002

 

 

 

If to Verigy:

 

with a copy to:

 

 

 

Verigy Ltd.

 

O’Melveny & Myers LLP

395 Page Mill Road

 

275 Battery Street, Suite 2600

Palo Alto, California 94306

 

San Francisco, California

Attention: Kenneth M. Siegel, Esq.

 

Attention: Michael J. Kennedy, Esq.

Facsimile: (650) 752-5772

 

Facsimile: (415) 984-8701

 

10.5.    Binding Effect and Assignment.    This Agreement and each Transaction
Document binds and benefits the parties and their respective successors and
assigns. Notwithstanding anything in Section 7.8 to the contrary, neither party
may assign any of its rights or delegate any of its obligations under this
Agreement or any Transaction Document without the written consent of the other
party which consent may be withheld in such party’s sole and absolute discretion
and any assignment or attempted assignment in violation of the foregoing will be
null and void. Notwithstanding the preceding sentence, Agilent may assign this
Agreement and any Transaction Document in connection with a merger transaction
in which Agilent is not the surviving entity or the sale of all or substantially
all of its assets.

 

10.6.    Severability.    If any provision of this Agreement or any Transaction
Document is determined to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement or such Transaction Document, as the case may be,
remain in full force, if the essential terms and conditions of this Agreement or
such Transaction Document, as the case may be, for each party remain valid,
binding and enforceable.

 

10.7.    Entire Agreement.    This Agreement, together with the Transaction
Documents and each of the exhibits and schedules appended hereto and thereto,
constitutes the final agreement between the parties, and is the complete and
exclusive statement of the parties’ agreement on the matters contained herein
and therein. All prior and contemporaneous negotiations and agreements between
the parties with respect to the matters contained herein and therein are
superseded by this Agreement and the Transaction Documents, as applicable. In
the event of any conflict between any provision in this Agreement and any
provision in an Ancillary Agreement, the provisions of this Agreement will
control over the provisions in such Ancillary Agreement. In the event of any
conflict between (a) any provision in this Agreement or any Ancillary Agreement,
on the one hand, and (b) any specific provision in any Transaction Document, on
the other hand, pertaining to the subject matter of such Transaction Document,
the specific provisions in such Transaction Document will control over the
provisions in this Agreement or such Ancillary Agreement, as applicable.

 

10.8.    Counterparts.    The parties may execute this Agreement and any
Transaction Document in multiple counterparts, each of which constitutes an
original as against the party that signed it, and all

 

24

--------------------------------------------------------------------------------


 

of which together constitute one agreement. The signatures of both parties need
not appear on the same counterpart. The delivery of signed counterparts by
facsimile or email transmission that includes a copy of the sending party’s
signature is as effective as signing and delivering the counterpart in person.

 

10.9.    Expenses.    The responsibility for payment of costs, fees and expenses
relating to the IPO, the Distribution, the Separation and the Transfer will be
as set forth in the General Assignment and Assumption Agreement, the Tax Sharing
Agreement and the Employee Matters Agreement.

 

10.10.    Amendment.    The parties may amend this Agreement or any Transaction
Document only by a written agreement signed by each party to be bound by the
amendment and that identifies itself as an amendment to this Agreement or such
Transaction Document, as applicable.

 

10.11.    Waiver.    The parties may waive a provision of this Agreement or an
Transaction Document only by a writing signed by the party intended to be bound
by the waiver. A party is not prevented from enforcing any right, remedy or
condition in the party’s favor because of any failure or delay in exercising any
right or remedy or in requiring satisfaction of any condition, except to the
extent that the party specifically waives the same in writing. A written waiver
given for one matter or occasion is effective only in that instance and only for
the purpose stated. A waiver once given is not to be construed as a waiver for
any other matter or occasion. Any enumeration of a party’s rights and remedies
in this Agreement or any Transaction Document is not intended to be exclusive,
and a party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.

 

10.12.    Authority.    Each of the parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party, (b) the execution, delivery and performance of this Agreement and each of
the Transaction Documents to which it is a party have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement and each of the Transaction Documents to which it
is a party, and (d) this Agreement and each of the Transaction Documents to
which it is a party is a legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.

 

10.13.    Termination.

 

(a)   This Agreement and any Transaction Document may be terminated at any time
prior to the Separation Date by and in the sole discretion of Agilent without
the approval of Verigy in which case neither party will have any liability of
any kind to the other party.

 

(b)   The obligations of the parties under Article V (including the obligation
to pursue or effect the Distribution) may be terminated by Agilent if (i) at any
time after the Separation Date Agilent determines, in its sole and absolute
discretion, that the Distribution would not be in the best interests of Agilent
or its stockholders or (ii) the Distribution has not occurred by December 31,
2006.

 

[SIGNATURE PAGES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Master Separation and
Distribution Agreement to be duly executed as of the date first above written.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

By:

/s/  JOHN EATON

 

 

Name:    John Eaton
Title:    Vice President, Corporate Development

 

 

[AGILENT’S SIGNATURE PAGE TO THE MASTER SEPARATION AGREEMENT—
VERIGY’S SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

 

VERIGY LTD.

 

 

 

By:

/s/  KEITH L. BARNES

 

 

Name:    Keith L. Barnes
Title:    President and Chief Executive Officer

 

[VERIGY’S SIGNATURE PAGE TO THE MASTER SEPARATION AND DISTRIBUTION AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

The following terms, as used in this Agreement, have the following meanings:

 

”Action” means any suit, arbitration, inquiry, proceeding or investigation by or
before any court, governmental or other regulatory or administrative agency or
commission or any arbitration tribunal asserted by a Person.

 

”ADR” has the meaning set forth in Section 10.3(b) of this Agreement.

 

”Affiliate” of any specified Person means any other Person directly or
indirectly “controlling,” “controlled by,” or “under common control with”
(within the meaning of the Securities Act), such specified Person; provided,
however, that for purposes of this Agreement, unless this Agreement expressly
provides otherwise, the determination of whether a Person is an Affiliate of
another Person will be made assuming that no member of the Agilent Group is an
Affiliate of any member of the Verigy Group.

 

”Agilent” has the meaning set forth in the preamble to this Agreement.

 

”Agilent Annual Statements” has the meaning set forth in Section 6.1(b)(ii) of
this Agreement.

 

”Agilent Common Stock” means the common stock, $0.01 par value, of Agilent.

 

”Agilent Disclosure Portions” means all (a) information set forth in,
incorporated by reference into, or omitted from, the IPO Registration Statement
to the extent relating exclusively to (i) the Agilent Group, (ii) the Retained
Business, (iii) Agilent’s intentions with respect to the Distribution, or
(iv) the terms of the Distribution, including, without limitation, the form,
structure and terms of any transaction(s) and/or offering(s) to effect the
Distribution and the timing of and conditions to the consummation of the
Distribution and (b) information publicly disclosed by Agilent outside of the
IPO Registration Statement to the extent relating exclusively to (x) the items
enumerated in subparagraphs (i)-(iv) above, or (y) Verigy (including, without
limitation, financial information about the “STS Segment”), in each case to the
extent that such information is attributed to Verigy and/or Verigy’s directors
and officers, for liability purposes under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended. For the avoidance
of doubt, information publicly disclosed by Verigy Employees or Verigy
Transferred Employees shall not be deemed to be information publicly disclosed
by Agilent notwithstanding that such Verigy Employees or Verigy Transferred
Employees may have been employees of Agilent at the time of the public
disclosure.

 

”Agilent Group” means Agilent and each Person that is an Affiliate of Agilent
(other than any member of the Verigy Group) immediately after the Separation
Date, and each other Person that becomes an Affiliate of Agilent after the
Separation Date.

 

”Agilent Indemnified Parties” has the meaning set forth in Section 9.1 of this
Agreement.

 

”Agilent Public Filings” has the meaning set forth in Section 6.1(a)(xii) of
this Agreement.

 

”Agilent’s Auditors” has the meaning set forth in Section 6.1(b)(ii) of this
Agreement.

 

”Agilent Tax Group” has the meaning set forth in the Tax Sharing Agreement.

 

”Agreement” has the meaning set forth in the preamble to this Agreement.

 

”Ancillary Agreement” has the meaning set forth in the General Assignment and
Assumption Agreement.

 

”Annual Financial Statements” has the meaning set forth in Section 6.1(a)(v) of
this Agreement.

 

”Assets” means assets, properties and rights (including goodwill and rights
arising under Contracts), wherever located (including in the possession of
vendors, other Persons or elsewhere), whether real, personal or mixed, tangible,
intangible or contingent, in each case whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person.

 

--------------------------------------------------------------------------------


 

”Assumed Liabilities” has the meaning set forth in the General Assignment and
Assumption Agreement.

 

”Business” means the portion of Agilent’s business conducted by Agilent and its
Subsidiaries in the design, development, research, manufacture, supply,
distribution, sale, support and maintenance of Automated Semiconductor Test
Systems through its Semiconductor Test Solutions business, but not through any
other Agilent business even if in support of the Semiconductor Test Solutions
business, and specifically excludes (a) Agilent’s central research laboratory,
called Agilent Labs, and (b) research and development being conducted by Agilent
Labs as of the Separation Date.

 

”Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in San Francisco, California are authorized or
obligated by law or executive order to close.

 

”Business Technology” has the meaning set forth in the Intellectual Property
Matters Agreement.

 

”Claimed Amount” has the meaning set forth in Section 9.3(a) of this Agreement.

 

”Claim Notice” has the meaning set forth in Section 9.3(a) of this Agreement.

 

”Code” means the Internal Revenue Code of 1986, as amended.

 

”Contracts” means any written or oral commitment, contract, subcontract,
license, sublicense, lease, understanding, instrument, indenture, note or
legally binding commitment or undertaking of any nature.

 

”Controlling Party” has the meaning set forth in Section 9.3(d)(ii) of this
Agreement.

 

”Covered Subsidiary” means a corporation or other legal entity controlled or
owned, directly or indirectly, by Agilent or Verigy, as applicable, that
satisfies the definition of “Subsidiary” under an Agilent insurance policy.

 

”Damages” means all losses, claims, demands, damages, Liabilities, judgments,
dues, penalties, assessments, fines (civil, criminal or administrative), costs,
liens, forfeitures, settlements, fees or expenses (including reasonable
attorneys’ fees and expenses and any other expenses reasonably incurred in
connection with investigating, prosecuting or defending a claim or Action), of
any nature or kind, whether or not the same would properly be reflected on a
balance sheet.

 

”Dispute” has the meaning set forth in Section 10.3(a) of this Agreement.

 

”Dispute Committee” has the meaning set forth in Section 10.3(a)(i) of this
Agreement.

 

”Distribution” has the meaning set forth in the Recitals to this Agreement.

 

”Distribution Agent” has the meaning set forth in Section 5.4(a) of this
Agreement.

 

”Distribution Date” means the date on which the Distribution occurs.

 

”Employee Matters Agreement” means that certain Employee Matters Agreement
entered into by and between Agilent and Verigy effective as of the Separation
Date, as such Employee Matters Agreement may be amended from time to time.

 

”Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with the rules and regulations promulgated thereunder.

 

”Excluded Liabilities” has the meaning set forth in the General Assignment and
Assumption Agreement.

 

”Existing Litigation Matters” has the meaning set forth in Section 8.4.

 

”Financial Statements” means the Annual Financial Statements and Quarterly
Financial Statements collectively.

 

”GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

--------------------------------------------------------------------------------


 

”General Assignment and Assumption Agreement” has the meaning set forth in the
recitals to this Agreement.

 

”Group” means either the Agilent Group or the Verigy Group, as the context
requires.

 

”Indemnified Party” has the meaning set forth in Section 9.3(a) of this
Agreement.

 

”Indemnifying Party” has the meaning set forth in Section 9.3(a) of this
Agreement.

 

”Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

 

”Intellectual Property Matters Agreement” means that certain Intellectual
Property Matters Agreement entered into by and between Agilent and Verigy
effective as of the Separation Date, as such Intellectual Property Matters
Agreement may be amended from time to time.

 

”Intellectual Property Rights” has the meaning set forth in the Intellectual
Property Matters Agreement.

 

”Inter-Group Indebtedness” means indebtedness for borrowed funds between a
member of the Agilent Group and a member of the Verigy Group as set forth on the
Agilent Treasury capitalization plan.

 

”IPO” has the meaning set forth in the Recitals to this Agreement.

 

”IPO Registration Statement” means the registration statement on Form S-1 (SEC
File No. 333-132291) as filed by Verigy with the SEC in connection with the IPO,
together with all amendments and supplements thereto.

 

”IPO Settlement Date” means the date on which the First Time of Delivery (as
defined in the Underwriting Agreement) occurs.

 

”IRS” means the United States Internal Revenue Service.

 

”Liabilities” means debts, liabilities, guarantees, assurances, commitments and
obligations of any nature or description, whether fixed, contingent or absolute,
asserted or unasserted, matured or unmatured, liquidated or unliquidated,
accrued or not accrued, known or unknown, due or to become due, whenever or
however arising (including, without limitation, whether arising out of (i) any
Contract or tort based on negligence or strict liability or (ii) any act or
failure to act by any past or present Representative, whether or not such act or
failure to act was within such Representative’s authority), and whether or not
the same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.

 

”Litigation Disclosure Letter” has the meaning set forth in the General
Assignment and Assumption Agreement.

 

”Loan Facility Agreement” has the meaning set forth in Section 4.1 of this
Agreement.

 

”Manufacturing Trademark License Agreement” means that certain Manufacturing
Trademark License Agreement entered into by and between Agilent and Verigy
effective as of the Separation Date, as such Manufacturing Trademark License
Agreement may be amended from time to time.

 

”Non-controlling Party” has the meaning set forth in Section 9.3(d)(ii) of this
Agreement.

 

”Ordinary Course of Business” means in the ordinary course of the operation of
the Business.

 

”Owning Party” has the meaning set forth in Section 7.2 of this Agreement.

 

--------------------------------------------------------------------------------


 

”Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

”Person” means an individual, corporation, partnership, limited liability
company, association, trust, incorporated organization, other entity or group
(as defined in Section 13(d)(3) of the Exchange Act).

 

”Possessor” has the meaning set forth in Section 7.3 of this Agreement.

 

”Quarterly Financial Statements” has the meaning set forth in
Section 6.1(a)(iv) of this Agreement.

 

”Record Date” means the close of business on the date to be determined by
Agilent’s Board of Directors as the record date for determining the stockholders
of Agilent entitled to receive Verigy Ordinary Shares pursuant to the
Distribution.

 

”Regulation S-K” means Regulation S-K of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act.

 

”Regulation S-X” means Regulation S-X of the General Rules and Regulations
promulgated by the SEC pursuant to the Securities Act.

 

”Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

”Requestor” has the meaning set forth in Section 7.3 of this Agreement.

 

”Retained Business” has the meaning set forth in the General Assignment and
Assumption Agreement.

 

”Retention Period” has the meaning set forth in Section 7.4 of this Agreement.

 

”SEC” means the United States Securities and Exchange Commission or any
successor agency.

 

”Securities Act” means the Securities Act of 1933, as amended from time to time,
together with the rules and regulations promulgated thereunder.

 

”Separation Date” has the meaning set forth in the General Assignment and
Assumption Agreement.

 

”Subsidiary” or “Subsidiaries” of Verigy, Agilent or any other Person means any
corporation, partnership or other legal entity of which Verigy, Agilent or such
other Person, as the case may be (either alone or through or together with any
other Subsidiary), owns, directly or indirectly, more than 50% of the stock or
other equity interests the holder of which is generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.

 

”Tax” and “Taxes” have the meanings set forth in the Tax Sharing Agreement.

 

”Tax Advisor” has the meaning set forth in the Tax Sharing Agreement.

 

”Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code.

 

”Tax Sharing Agreement” means that certain Tax Sharing Agreement entered into by
and between Agilent and Verigy effective as of the Separation Date, as such Tax
Sharing Agreement may be amended from time to time.

 

”Third-Party Claim” has the meaning set forth in Section 9.3(d)(i) of this
Agreement.

 

”Transaction Documents” has the meaning set forth in Section 3.1.

 

”Transfer” has the meaning set forth in the Recitals to this Agreement.

 

”Transferred Assets” has the meaning set forth in the General Assignment and
Assumption Agreement.

 

”Transferred Intellectual Property Rights” has the meaning set forth in the
Intellectual Property Matters Agreement.

 

”Transferred Licenses” has the meaning set forth in the Intellectual Property
Matters Agreement.

 

--------------------------------------------------------------------------------


 

”Transition Services Agreement” means the Transition Services Agreement entered
into by and between Agilent and Verigy effective as of the Separation Date, as
such Transition Services Agreement may be amended from time to time.

 

”Underwriters” means the managing underwriters for the IPO as described in the
IPO Registration Statement.

 

”Underwriting Agreement” means the Underwriting Agreement between Verigy and the
Underwriters relating to the IPO, as amended from time to time.

 

”Verigy” has the meaning set forth in the preamble to this Agreement.

 

”Verigy Group” means Verigy, each Person that Verigy directly or indirectly
controls (within the meaning of the Securities Act) on or after the Separation
Date.

 

”Verigy Indebtedness” means (i) all outstanding obligations for senior debt and
subordinated debt and any other outstanding obligation for borrowed money,
including that evidenced by notes, bonds, debentures or other instruments (and
including all outstanding principal, prepayment premiums, if any, and accrued
interest, fees and expenses related thereto), (ii) any outstanding obligations
under capital leases and purchase money obligations (other than as included in
Accounts Payable), (iii) any amounts owed with respect to drawn letters of
credit and (iv) any outstanding guarantees of obligations of the type described
in clauses (i) through (iii) above, in each case of any member of the Verigy
Group.

 

”Verigy Indemnified Parties” has the meaning set forth in Section 9.2 of this
Agreement.

 

”Verigy Ordinary Shares” means the ordinary shares of Verigy.

 

”Verigy Public Documents” has the meaning set forth in Section 6.1(a)(viii) of
this Agreement.

 

”Verigy Share Capital” means all classes or series of capital stock of Verigy,
including the Verigy Ordinary Shares, and all options, warrants and other rights
to acquire such capital stock.

 

”Verigy Tax Group” has the meaning set forth in the Tax Sharing Agreement.

 

”Verigy Transfer Agent” means the transfer agent and registrar for the Verigy
Ordinary Shares.

 

”Verigy Voting Shares” has the meaning set forth in Section 6.2 of this
Agreement.

 

”Verigy’s Auditors” has the meaning set forth in Section 6.1(b)(i) of this
Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Investments in Subsidiaries

 

1.

Verigy US Inc., a Delaware corporation.

 

 

2.

Verigy (US) Development Inc., a Delaware corporation.

 

 

3.

Verigy (Canada) Inc., a company organized under the federal laws of Canada.

 

 

4.

Verigy France, a company organized under the laws of France.

 

 

5.

Verigy Germany GmbH, a private limited liability company organized under the
laws of Germany.

 

 

6.

Verigy Italia S.r.L., a limited liability company organized under the laws of
Italy.

 

 

7.

Verigy K.K., a company organized under the laws of Japan.

 

 

8.

Verigy Korea Ltd., a limited liability company organized under the laws of
Korea.

 

 

9.

Verigy (Netherlands) BV, a private limited liability company organized under the
laws of the Netherlands.

 

 

10.

Verigy (Singapore) Pte. Ltd., a private limited company organized under the laws
of Singapore.

 

 

11.

Verigy (Malaysia) Sdn. Bhd.

 

--------------------------------------------------------------------------------


 

Schedule 6.4
Security Obligations

 

Beneficiary/Location

 

Form of Security

 

Amount

 

Citibank (US)

 

Pledge

 

US

1,575,000

 

Citibank (Canada)

 

Pledge

 

CAD

105,000

 

Citibank (Asia)

 

Pledge

 

 

 

 

Citibank (Europe)

 

Pledge

 

 

 

 

Landlord/Hsinchu

 

Cash Deposit

 

TWD

248,200

 

Landlord/Kaohsiung

 

Cash Deposit

 

TWD

251,000

 

Landlord/Bundang

 

Cash Deposit

 

KRW

171,307,700

 

Landlord/Osaka

 

Cash Deposit

 

JPY

3,999,234

 

Landlord/Fort Collins

 

Cash Deposit

 

US

31,338

 

Landlord/Shanghai

 

Cash Deposit

 

CNY

683,193

 

Landlord/Englewood

 

Cash Deposit

 

US

16,672

 

Landlord/Paris

 

Cash Deposit

 

EUR

9,539

 

Landlord/Burlington

 

Cash Deposit

 

US

17,000

 

Landlord/Chungli

 

Cash Deposit

 

TWD

1,662,000

 

Landlord/Hachioji

 

Cash Deposit

 

JPY

113,984,400

 

Landlord/Boeblingen

 

Bank Guarantee

 

EUR

670,803

 

Landlord/Yishun

 

Bank Guarantee

 

SGD

136,261

 

Landlord/Milan

 

Bank Guarantee

 

EUR

10,278

 

Landlord/Paris

 

Bank Guarantee

 

EUR

38,158

 

Landlord/Grenoble

 

Bank Guarantee

 

EUR

19,401

 

Landlord/Cupertino

 

Bank Guarantee

 

US

5,000,000

 

Singapore Duty

 

Bank Guarantee

 

US

1,000,000

 

Japan Duty

 

Bank Guarantee

 

JPY

200,000,000

 

Taiwan Duty

 

Bank Guarantee

 

NTD

8,500,000

 

China Duty

 

Bank Guarantee

 

USD

200,000

 

 

--------------------------------------------------------------------------------


 

Schedule 8.3(a) and (b)

 

Line of Coverage

 

Verigy Financial
Responsibility*

 

D&O Liability

 

$

500,000

 

Fiduciary Liability

 

$

50,000

 

Special Contingency

 

None

 

Primary General Liability

 

$

100,000

 

Primary Auto Liability

 

$

100,000

 

Primary International Liability

 

$

100,000

 

Umbrella/Excess Liability

 

$

100,000

 

Errors and Omissions Liability

 

$

750,000

 

Int’l local policies

 

$

100,000

 

Aircraft Products Liability

 

None

 

Property & Business Interruption**

 

$

500,000

 

Cargo / Transit

 

$

100,000

 

Crime & Fidelity

 

$

200,000

 

 

--------------------------------------------------------------------------------

*                                         Where Agilent Technologies, Inc. etal
maintains a larger deductible under its corporate insurance programs for the
lines of coverage listed, Verigy shall be responsible for the amount listed in
the column labeled “Verigy Financial Responsibility”. Agilent shall be
responsible for bearing any deductible in excess of these amounts under its
corporate insurance programs for any insurable claim made prior to the
Distribution Date.

 

**           Excludes losses due to earth movement or acts of terrorism.

 

--------------------------------------------------------------------------------


 

EXHIBIT G
SHARE SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made and entered into this
31st day of May, 2006 by and between Agilent Technologies, Inc., a Delaware
corporation (“Agilent”) and Verigy Ltd., a company organized under the laws of
Singapore (together with its successors and assigns, “Verigy”) (each, a “Party”
and, collectively, the “Parties”).

 

WHEREAS, Agilent and Verigy have entered into a Master Separation and
Distribution Agreement, dated as of May 31, 2006 (the “Master Separation
Agreement”) and the other ancillary agreements referred to therein;

 

WHEREAS, Verigy is currently a wholly-owned subsidiary of Agilent; and

 

WHEREAS, the execution of this Agreement by each of the Parties is a condition
to the consummation of the transactions contemplated by the Master Separation
Agreement.

 

Capitalized terms used herein but not defined shall have the meaning ascribed
thereto in the Stockholders Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

1.             Agilent hereby subscribes, as of the date hereof, for forty-nine
million, nine hundred ninety-nine thousand nine hundred and ninety-nine
(49,999,999) ordinary shares of Verigy (the “Shares”) at a price of $10.70 per
share, or an aggregate of $535 million.

 

2.             Agilent represents and warrants to Verigy as follows: (i) the
execution, delivery and performance by Agilent of this Agreement does not and
will not require any consent, approval, authorization or other governmental
order of, action by, filing with or notification to any governmental authority
or any other consent or approval by a third party; and (ii) Agilent is an
“accredited investor” as that term is defined in Rule 501 of Regulation D under
the Securities Act.

 

3.             Verigy represents and warrants to Agilent as follows: (i) the
execution, delivery and performance by Verigy of this Agreement does not and
will not require any consent, approval, authorization or other governmental
order of, action by, filing with or notification to any governmental authority
or any other consent or approval by a third party; and (ii) the issuance of the
Shares has been duly and validly authorized and the Shares, when issued, sold
and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly allotted and issued, fully paid and
non-assessable and free and clear of all liens and other encumbrances.

 

4.             This Agreement shall be governed by and construed in accordance
with the laws of Singapore. For the avoidance of doubt, a person who is not a
party to this Agreement has no rights under the Contracts (Rights of Third
Parties) Act, Chapter 53B of Singapore to enforce any term of this Agreement,
but this does not affect any right or remedy which exists or is available apart
from that Act.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Agilent Technologies, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Verigy Ltd.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 10.66

 

TABLE OF CONTENTS

 

MASTER SEPARATION AND DISTRIBUTION AGREEMENT

 

W I T N E S S E T H

 

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

 

ARTICLE II PURCHASE PRICE AND ALLOCATION

 

ARTICLE III DOCUMENTS AND ITEMS TO BE DELIVERED ON THE SEPARATION DATE

 

ARTICLE IV THE IPO AND ACTIONS PENDING THE IPO

 

ARTICLE V THE DISTRIBUTION

 

ARTICLE VI FINANCIAL AND OTHER COVENANTS

 

ARTICLE VII ACCESS TO INFORMATION

 

ARTICLE VIII ADDITIONAL COVENANTS AND OTHER MATTERS

 

ARTICLE IX INDEMNIFICATION

 

ARTICLE X MISCELLANEOUS

 

ANNEX A

 

Schedule 1 Investments in Subsidiaries

 

Schedule 6.4 Security Obligations

 

Schedule 8.3(a) and (b)

 

EXHIBIT G SHARE SUBSCRIPTION AGREEMENT

 

 

--------------------------------------------------------------------------------